

 
 

 
 Exhibit 10.9
 
Execution Version



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT
 
 
between
 


 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Seller and as Servicer,
 


 


 
and
 


 


 
RWT HOLDINGS, INC.,
as Purchaser
 
 
July 1, 2006
 
 
Residential Mortgage Loans
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
Page

SECTION 1. Definitions.
1
SECTION 2. Purchase and Conveyance.
15
SECTION 3. Mortgage Loan Schedule.
15
SECTION 4. Purchase Price.
15
SECTION 5. Examination of Mortgage Files.
15
SECTION 6. Delivery of Mortgage Loan Documents.
15
Subsection 6.01 Possession of Mortgage Files.
15
Subsection 6.02 Books and Records.
15
Subsection 6.03 Delivery of Mortgage Loan Documents.
15
SECTION 7. Representations, Warranties and Covenants; Remedies for Breach.
15
Subsection 7.01 Representations and Warranties Regarding Individual Mortgage
Loans.
15
Subsection 7.02 Seller and Servicer Representations.
15
Subsection 7.03 Repurchase; Substitution.
15
Subsection 7.04 Repurchase of Mortgage Loans With Early Payment Default.
15
Subsection 7.05 Purchase Price Protection.
15
SECTION 8. Closing.
15
Subsection 8.01 Closing Conditions.
15
Subsection 8.02 Closing Documents.
15
SECTION 9. [Reserved.]
15
SECTION 10. Costs.
15
SECTION 11. Administration and Servicing of Mortgage Loans.
15
Subsection 11.01 Servicer to Act as Servicer; Subservicing.
15
Subsection 11.02 Liquidation of Mortgage Loans.
15
Subsection 11.03 Collection of Mortgage Loan Payments.
15
Subsection 11.04 Establishment of Custodial Account; Deposits in Custodial
Account.
15
Subsection 11.05 Withdrawals From the Custodial Account.
15
Subsection 11.06 Establishment of Escrow Account; Deposits in Escrow Account.
15
Subsection 11.07 Withdrawals From Escrow Account.
15
Subsection 11.08 Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
15
Subsection 11.09 Transfer of Accounts.
15
Subsection 11.10 Maintenance of Hazard Insurance.
15
Subsection 11.11 Maintenance of Primary Mortgage Insurance Policy; Claims.
15
Subsection 11.12 Fidelity Bond; Errors and Omissions Insurance.
15
Subsection 11.13 Title, Management and Disposition of REO Property.
15
Subsection 11.14 Servicing Compensation.
15
Subsection 11.15 Distributions.
15
Subsection 11.16 Statements to the Purchaser.
15
Subsection 11.17 Advances by the Servicer.
15
Subsection 11.18 Assumption Agreements.
15
Subsection 11.19 Satisfaction of Mortgages and Release of Mortgage Files.
15
Subsection 11.20 Servicer Shall Provide Access and Information as Reasonably
Required.
15
Subsection 11.21 Inspections.
15
Subsection 11.22 Restoration of Mortgaged Property.
15
Subsection 11.23 Fair Credit Reporting Act.
15

 
 
i

--------------------------------------------------------------------------------

 
 
Page
 
SECTION 12. The Servicer.
15
Subsection 12.01 Indemnification; Third Party Claims.
15
Subsection 12.02 Merger or Consolidation of the Servicer.
15
Subsection 12.03 Limitation on Liability of the Servicer and Others.
15
Subsection 12.04 Seller and Servicer Not to Resign.
15
Subsection 12.05 Liability for Failure to Deliver Servicing Files.
15
SECTION 13. Default.
15
Subsection 13.01 Events of Default.
15
Subsection 13.02 Waiver of Default.
15
SECTION 14. Termination.
15
Subsection 14.01 Termination.
15
Subsection 14.02 Successors to the Servicer.
15
SECTION 15. Notices.
15
SECTION 16. Severability Clause.
15
SECTION 17. No Partnership.
15
SECTION 18. Counterparts.
15
SECTION 19. Governing Law.
15
SECTION 20. Intention of the Parties.
15
SECTION 21. Waivers.
15
SECTION 22. Exhibits.
15
SECTION 23. General Interpretive Principles.
15
SECTION 24. Reproduction of Documents.
15
SECTION 25. Amendment.
15
SECTION 26. Confidentiality.
15
SECTION 27. Entire Agreement.
15
SECTION 28. Further Agreements.
15
SECTION 29. Successors and Assigns.
15
SECTION 30. Non-Solicitation.
15
SECTION 31. Protection of Consumer Information.
15
SECTION 32. Cooperation of the Company with a Reconstitution; Regulation AB
Compliance.
15






 
ii

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
EXHIBIT 1
MORTGAGE LOAN DOCUMENTS
EXHIBIT 2
CONTENTS OF EACH MORTGAGE FILE
EXHIBIT 3
UNDERWRITING GUIDELINES
EXHIBIT 4
[RESERVED]
EXHIBIT 5
FORM OF MONTHLY REMITTANCE REPORT
EXHIBIT 6
FORM OF TERM SHEET
ADDENDUM I
REGULATION AB COMPLIANCE ADDENDUM


 
iii

--------------------------------------------------------------------------------

 
 


FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT
 
THIS FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”), dated
July 1, 2006, is hereby executed by and between RWT HOLDINGS, INC., a
Delaware corporation, as purchaser (the “Purchaser”), and BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association, as seller (the “Seller”)
and as servicer (the “Servicer”).
 
WITNESSETH:
 
WHEREAS, the Seller has agreed to sell from time to time to the Purchaser, and
the Purchaser has agreed to purchase from time to time from the Seller, certain
conventional, residential, first-lien mortgage loans (the “Mortgage Loans”) as
described herein on a servicing-retained basis, and which shall be delivered as
whole loans as provided herein; and
 
WHEREAS, the Mortgage Loans will be sold by the Seller and purchased by the
Purchaser as pools or groups of whole loans, servicing retained (each, a
“Mortgage Loan Package”) on the various Closing Dates as provided herein; and
 
WHEREAS, each of the Mortgage Loans will be secured by a mortgage, deed of trust
or other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule
which will be annexed to a Term Sheet (as defined herein) on the related Closing
Date; and
 
WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the manner
of the conveyance, servicing and control of the Mortgage Loans;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the
Servicer agree as follows:
 
SECTION 1. Definitions.
 
For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.
 
Adjustable Rate Mortgage Loan: A Mortgage Loan purchased pursuant to this
Agreement which provides for the adjustment of the Mortgage Interest Rate
payable in respect thereto.
 
Adjustment Date: As to each Adjustable Rate Mortgage Loan, the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related
Mortgage Note and Mortgage.
 
Agency Transfer: As defined in Section 32 of this Agreement.
 
Agreement: This Flow Mortgage Loan Sale and Servicing Agreement including all
exhibits, schedules, amendments and supplements hereto.


 
 

--------------------------------------------------------------------------------

 


 
ALTA: The American Land Title Association or any successor thereto.
 
Appraised Value: With respect to any Mortgaged Property, the lesser of (i) the
value thereof as determined by a Qualified Appraiser at the time of origination
of the Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value of the
Mortgaged Property is based solely upon the value determined by an appraisal
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by a Qualified Appraiser.
 
Assignment of Mortgage: An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.
 
Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Purchaser with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.
 
Balloon Mortgage Loan: A Mortgage Loan that provided on the date of origination
for monthly payments up to but not including the maturity date based on an
amortization extending beyond its maturity date.
 
Balloon Payment: With respect to any Balloon Mortgage Loan as of any date of
determination, the final payment payable on the maturity of such Mortgage Loan,
which shall include the entire remaining principal balance.
 
Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York or the State of California, or (iii) a day on
which banks in the State of New York or the State of California are authorized
or obligated by law or executive order to be closed.
 
Closing Date: The date or dates, set forth in the related Term Sheet, on which
the Purchaser will purchase and the Seller will sell the Mortgage Loans
identified therein.
 
CLTA: The California Land Title Association or any other successor thereto.
 
Code: The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.
 
Commission: The United States Securities and Exchange Commission.
 
Condemnation Proceeds: All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.


 
2

--------------------------------------------------------------------------------

 


 
Consumer Information: Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the Company or the originator of the related Mortgage Loan;
and any other non-public personally identifiable information.
 
Convertible Mortgage Loan: An Adjustable Rate Mortgage Loan that by its terms
and subject to certain conditions allows the Mortgagor to convert the adjustable
Mortgage Interest Rate thereon to a fixed Mortgage Interest Rate.
 
Cooperative Corporation: With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Cooperative
Leases or similar arrangements.
 
Cooperative Lease: The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.
 
Cooperative Loan: A Mortgage Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Cooperative
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
 
Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.
 
Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificate.
 
Cooperative Unit: With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.
 
Credit Score: The credit score for each Mortgage Loan shall be the minimum of
two credit bureau scores obtained at origination or such other time by the
Seller. If two credit bureau scores are obtained, the Credit Score will be the
lower score. If three credit bureau scores are obtained, the Credit Score will
be the middle of the three. When there is more than one applicant, the lowest of
the applicants’ Credit Scores will be used. There is only one (1) score for any
loan regardless of the number of borrowers and/or applicants. The minimum Credit
Score for each Mortgage Loan will be in accordance with the Seller’s
Underwriting Standards (as defined below).
 
Custodial Account: As defined in Subsection 11.04.
 
Customary Servicing Procedures: With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides
including future updates.


 
3

--------------------------------------------------------------------------------

 


 
Cut-off Date: With respect to each Mortgage Loan, the first day of the month of
the related Closing Date as set forth in the related Term Sheet.
 
Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Substitute Mortgage Loan in accordance with this Agreement.
 
Determination Date: With respect to each Remittance Date, the 15th day (or, if
such 15th day is not a Business Day, the following Business Day) of the month in
which such Remittance Date occurs.
 
Due Date: The day of the month on which the Monthly Payment is due on a Mortgage
Loan, exclusive of any days of grace.
 
Due Period: With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month of the Remittance Date.
 
Eligible Investments: Any one or more of the following obligations or
securities:
 
(i) direct obligations of, and obligations fully guaranteed by the United States
of America or any agency or instrumentality of the United States of America the
obligations of which are backed by the full faith and credit of the United
States of America;
 
(ii) (a) demand or time deposits, federal funds or bankers' acceptances issued
by any depository institu-tion or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in one of the two highest rating categories by each
Rating Agency and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;
 
(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to (a) any security described in clause (i)  above and entered into with
a depository institution or trust company (acting as principal) described in
clause (ii)(a) above;
 
(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in one of the two highest rating categories by each Rating Agency
at the time of such in-vestment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of secur-ities issued
by such corporation and held as Eligible Investments to exceed 10% of the
aggregate outstand-ing principal balances of all of the Mortgage Loans and
Eligible Investments;


 
4

--------------------------------------------------------------------------------

 


 
(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obliga-tions payable on demand or on a specified date not
more than one year after the date of issuance there-of) which are rated in one
of the two highest rating categories by each Rating Agency at the time of such
investment;
 
(vi) any other demand, money market or time deposit, obligation, security or
investment as may be acceptable to each Rating Agency as evidenced in writing by
each Rating Agency; and
 
(vii) any money market funds the collateral of which consists of obligations
fully guaranteed by the United States of America or any agency or
instru-ment-al-ity of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (i))
and other securities and which money market funds are rated in one of the two
highest rating categories by each Rating Agency.
 
provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obli-ga-tions underlying such instrument
or if such security provides for payment of both principal and interest with a
yield to matur-ity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.
 
Escrow Account: As defined in Subsection 11.06.
 
Escrow Payments: The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums,
flood insurance premiums, condominium charges and other payments as may be
required to be escrowed by the Mortgagor with the Mortgagee pursuant to the
terms of any Mortgage Note or Mortgage.
 
Event of Default: Any one of the conditions or circumstances enumerated in
Subsection 13.01.
 
Fannie Mae: The entity formerly known as the Federal National Mortgage
Association or any successor thereto.
 
Fannie Mae Guides: The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’
Guide and all amendments or additions thereto in effect on and after the related
Closing Date.
 
FDIC: The Federal Deposit Insurance Corporation or any successor thereto.
 
Fidelity Bond: The fidelity bond required to be obtained by the Servicer
pursuant to Subsection 11.12.


 
5

--------------------------------------------------------------------------------

 


 
FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.
 
First Remittance Date: With respect to each Mortgage Loan Package, the 18th day
(or if such 18th day is not a Business Day, the first Business Day immediately
preceding such 18th day) of the calendar month immediately following the Closing
Date; provided, however, if the Transfer Date is not one (1) or more Business
Days prior to the first day of such calendar month, such date will be the 18th
day (or if such 18th day is not a Business Day, the first Business Day
immediately preceding such 18th day) of the next succeeding calendar month.
 
Freddie Mac: The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.
 
Freddie Mac Guide: The Freddie Mac Single Family Seller/Servicer Guide and all
amendments or additions thereto in effect on and after the related Closing Date.
 
Full Prepayment: Any payment of the entire principal balance of a Mortgage Loan
which is received in advance of its scheduled Due Date and is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.
 
GAAP: Generally accepted accounting principles consistently applied.
 
Gross Margin: With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the Mortgage Loan
Schedule that is added to the Index on each Adjustment Date in accordance with
the terms of the related Mortgage Note to determine the new Mortgage Interest
Rate for such Mortgage Loan.
 
HUD: The United States Department of Housing and Urban Development or any
successor thereto.
 
Index: With respect to any Adjustable Rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the Mortgage Interest Rate thereon.
 
Initial Rate Cap: With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase or decrease from the Mortgage
Interest Rate in effect immediately prior to such Adjustment Date.
 
Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.
 
IO Adjustable Rate Mortgage Loan: An Adjustable Rate Mortgage Loan with respect
to which accrued interest only is payable by a Mortgagor on each Due Date until
the IO Conversion Date.


 
6

--------------------------------------------------------------------------------

 


 
IO Conversion Date: With respect to an IO Adjustable Rate Mortgage Loan, the
date that references the end of the “interest only period” applicable thereto.
 
Lifetime Rate Cap: As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.
 
Liquidation Proceeds: The proceeds received in connection with the liquidation
of a defaulted Mortgage Loan through trustee’s sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of REO
Property, Insurance Proceeds and Condemnation Proceeds.
 
Loan-to-Value Ratio: With respect to any Mortgage Loan as of any date of
determination, the ratio, expressed as a percentage, on such date of the
outstanding principal balance of the Mortgage Loan, to the Appraised Value of
the related Mortgaged Property.
 
LTV: Loan-to-Value Ratio.
 
Master Servicer: With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.
 
MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System.
 
MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.
 
MIN: The Mortgage Identification Number for any MERS Mortgage Loan.
 
Minimum Interest Rate: With respect to each Adjustable Rate Mortgage Loan, a
rate that is set forth on the Mortgage Loan Schedule and in the related Mortgage
Note and is the minimum interest rate to which the Mortgage Interest Rate on
such Mortgage Loan may be decreased.
 
Monthly Payment: The scheduled monthly payment on a Mortgage Loan due on any Due
Date allocable to principal and/or interest on such Mortgage Loan pursuant to
the terms of the related Mortgage Note.
 
Mortgage: The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note; except that with respect to real
property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely-accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.


 
7

--------------------------------------------------------------------------------

 


 
Mortgage File: With respect to each Mortgage Loan, the documents pertaining
thereto specified in Exhibit 2 to be provided and any additional documents
required to be added to the Mortgage File pursuant to this Agreement.
 
Mortgage Interest Rate: With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note, including, but not limited to,
the limitations on such interest rate imposed by the Initial Rate Cap, the
Periodic Rate Cap, the Minimum Interest Rate and the Lifetime Rate Cap, if any.
 
Mortgage Loan: An individual Mortgage Loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Mortgage File, the Servicing File, the Monthly
Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, REO Disposition Proceeds, any escrow accounts related to the
Mortgage Loan and all other rights, benefits, proceeds and obligations arising
from or in connection with such Mortgage Loan, excluding replaced or repurchased
mortgage loans.
 
Mortgage Loan Documents: With respect to any Mortgage Loan, the documents listed
in Exhibit 1 hereto.
 
Mortgage Loan Package: The pool or group of whole loans purchased on a Closing
Date, as described in the Mortgage Loan Schedule annexed to the related Term
Sheet.
 
Mortgage Loan Remittance Rate: With respect to any Mortgage Loan, the annual
rate of interest payable to the Purchaser, which shall be equal to the related
Mortgage Interest Rate minus the related Servicing Fee Rate.
 
Mortgage Loan Schedule: The schedule of Mortgage Loans prepared for each Closing
Date, such schedule setting forth the following information with respect to each
Mortgage Loan:
 
(1) the Company’s Mortgage Loan identifying number;
 
(2) the Mortgagor’s name;
 
(3) the street address of the Mortgaged Property including the city, state and
zip code;
 
(4) a code indicating whether the Mortgaged Property is owner-occupied, a second
home or an investor property;
 
(5) the type of residential property constituting the Mortgaged Property;
 
(6) the original months to maturity or the remaining months to maturity from the
Cut-off Date, in any case based on the original amortization schedule and, if
different, the maturity expressed in the same manner but based on the actual
amortization schedule;
 
(7) the Appraised Value (including the purchase price of the Mortgaged Property,
if applicable) and Loan-to-Value Ratio at origination;


 
8

--------------------------------------------------------------------------------

 


(8) the Mortgage Interest Rate at origination and as of the Cut-off Date;
 
(9) the Mortgage Loan origination date;
 
(10) the actual interest paid through date;
 
(11) the scheduled interest paid through date;
 
(12) the stated maturity date of the Mortgage Loan;
 
(13) the amount of the Monthly Payment at origination and as of the Cut-off
Date;
 
(14) the original principal amount of the Mortgage Loan;
 
(15) the Stated Principal Balance of the Mortgage Loan as of the Cut-off Date;
 
(16) a code indicating the purpose of the Mortgage Loan (i.e., purchase, rate
and term refinance, equity take-out refinance);
 
(17) a code indicating the documentation style (i.e. full, alternative or
reduced);
 
(18) the number of times during the twelve (12) month period preceding the
Closing Date that any Monthly Payment has been received thirty (30) or more days
after its Due Date;
 
(19) the date on which the first Monthly Payment is due subsequent to the
origination date;
 
(20) a code indicating whether or not the Mortgage Loan is insured as to payment
defaults by a Primary Mortgage Insurance Policy; and, in the case of any
Mortgage Loan which is insured as to payment defaults by a Primary Mortgage
Insurance Policy, the name of the provider of such Primary Mortgage Insurance
Policy;
 
(21) a code indicating whether or not the Mortgage Loan is the subject of a
Prepayment Penalty as well as the terms of the Prepayment Penalty;
 
(22) the Primary Mortgage Insurance Policy Certificate Number, if applicable;
 
(23) the Primary Mortgage Insurance Policy Coverage Percentage, if applicable;
 
(24) a code indicating the Credit Score of the Mortgagor at the time of
origination of the Mortgage Loan;
 
(25) a code indicating the credit grade and specific loan/underwriting program
of each Mortgage Loan as assigned by the Company pursuant to the Underwriting
Standards;


 
9

--------------------------------------------------------------------------------

 


(26) with respect to each Adjustable Rate Mortgage Loan, the first Adjustment
Date and the Adjustment Date frequency;
 
(27) with respect to each Adjustable Rate Mortgage Loan, the Gross Margin;
 
(28) with respect to each Adjustable Rate Mortgage Loan, the Lifetime Rate Cap
under the terms of the Mortgage Note;
 
(29) with respect to each Adjustable Rate Mortgage Loan, the Minimum Mortgage
Interest Rate under the terms of the Mortgage Note;
 
(30) with respect to each Adjustable Rate Mortgage Loan, the Initial Rate Cap
and Periodic Rate Cap;
 
(31) with respect to each Adjustable Rate Mortgage Loan, the first Adjustment
Date immediately following origination and the Cut-off Date;
 
(32) with respect to each Adjustable Rate Mortgage Loan, the Index;
 
(33) with respect to each Adjustable Rate Mortgage Loan, a code indicating
whether the Mortgage Loan is a Convertible Mortgage Loan;
 
(34) the loan type (i.e. fixed, adjustable; 2/28, 3/27, 5/25, etc.);
 
(35) a code indicating whether the Mortgage Loan is a MERS Mortgage Loan and, if
so, the corresponding MIN;
 
(36) a code indicating if the Mortgage Loan is subject to a transferable
life-of-loan real estate tax service contract; and
 
(37) a code indicating if the Mortgage Loan is subject to a fully transferable
life-of-loan flood certification and contract with First American Flood Data
Services.
 
With respect to the Mortgage Loans in the aggregate being acquired on a Closing
Date, the Mortgage Loan Schedule shall set forth the following information, as
of the Cut-off Date unless otherwise specified:
 
(1) the number of Mortgage Loans;
 
(2) the current aggregate outstanding principal balance of the Mortgage Loans;
 
(3) the weighted average Mortgage Interest Rate of the Mortgage Loans;
 
(4) the weighted average original months to maturity of the Mortgage Loans and
the weighted average remaining months to maturity of the Mortgage Loans.


 
10

--------------------------------------------------------------------------------

 


 
Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage or, in the case of a Cooperative Loan, secured by the
Cooperative Shares and the Cooperative Lease.
 
Mortgaged Property: The Mortgagor’s real property securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property improved by a Residential Dwelling.
 
Mortgagee: The mortgagee or beneficiary named in the Mortgage and the successors
and assigns of such mortgagee or beneficiary.
 
Mortgagor: The obligor on a Mortgage Note, who is an owner of the Mortgaged
Property and the grantor or mortgagor named in the Mortgage and such grantor’s
or mortgagor’s successors in title to the Mortgaged Property.
 
NAIC: The National Association of Insurance Commissioners or any successor
organization.
 
Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, a President or a Vice President of the Person on
behalf of whom such certificate is being delivered.
 
Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed.
 
OTS: The Office of Thrift Supervision or any successor.
 
P&I Advance: As defined in Subsection 11.17.
 
Partial Prepayment: Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.
 
Periodic Rate Cap: As to each Adjustable Rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate, on any Adjustment Date as
provided in the related Mortgage Note, if applicable.
 
Person: An individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
Pledge Agreement: The specific agreement creating a first lien on and pledge of
the Cooperative Shares and the related Cooperative Lease securing a Cooperative
Loan.
 
Prepayment Penalty: With respect to each Mortgage Loan, the penalty if the
Mortgagor prepays such Mortgage Loan as provided in the related Mortgage Note or
Mortgage.


 
11

--------------------------------------------------------------------------------

 


 
Prepayment Interest Shortfall: As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the Mortgage Loan Remittance Rate on the amount of such Partial
Prepayment, over the amount of interest actually paid by the Mortgagor in
respect of such Partial Prepayment during such Principal Prepayment Period.
 
Primary Mortgage Insurance Policy: A policy of primary mortgage guaranty
insurance issued by a Qualified Insurer.
 
Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan which is received in advance of its scheduled Due Date,
including any Prepayment Penalty or premium thereon and which is not accompanied
by an amount of interest representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment.
 
Principal Prepayment Period: As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.
 
Purchase Price: The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to this Agreement in exchange for the Mortgage Loans
included in the related Mortgage Loan Package, as calculated pursuant to Section
4 and the related Term Sheet.
 
Purchase Price Percentage: For each Mortgage Loan included in a Mortgage Loan
Package, the percentage of par set forth in the related Term Sheet that is used
to calculate the Purchase Price of the Mortgage Loans included in such Mortgage
Loan Package.
 
Purchaser: The Person listed as such in the initial paragraph of this Agreement,
together with its successors and assigns as permitted under the terms of this
Agreement.
 
Qualified Appraiser: With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac and Title XI of FIRREA and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.
 
Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by Fannie Mae and Freddie Mac.


 
12

--------------------------------------------------------------------------------

 


 
Rating Agencies: Standard & Poor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or, in the
event that some or all ownership of the Mortgage Loans is evidenced by
mortgage-backed securities, the nationally recognized rating agencies issuing
ratings with respect to such securities, if any.
 
Reconstitution Agreement: The agreement or agreements entered into by the Seller
and the Purchaser and certain third parties on the Reconstitution Date or
Reconstitution Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Subsection 32.01.
 
Reconstitution Date: The date or dates on which any or all of the Mortgage Loans
serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Securitization Transaction
pursuant to Section 32 hereof. On such date, the Mortgage Loans transferred
shall cease to be covered by this Agreement and the Seller shall cease to
service such Mortgage Loans under this Agreement.
 
Record Date: The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.
 
Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
Regulation AB Compliance Addendum: Addendum I attached hereto and incorporated
herein by reference thereto.
 
Refinanced Mortgage Loan: A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.
 
REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
 
Remittance Date: The 18th day (or if such 18th day is not a Business Day, the
first Business Day immediately preceding such 18th day) of any month, beginning
with the First Remittance Date with respect to each Mortgage Loan Package.
 
REO Disposition: The final sale by the Servicer or the Purchaser of an REO
Property.
 
REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Subsection 11.13.
 
REO Property: A Mortgaged Property acquired by the Servicer through foreclosure
or deed in lieu of foreclosure, as described in Subsection 11.13.


 
13

--------------------------------------------------------------------------------

 


 
Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
product of the Purchase Price Percentage and the Stated Principal Balance of the
Mortgage Loan, plus, (ii) interest on such outstanding principal balance at the
related Mortgage Loan Remittance Rate from the last date through which interest
was last paid and distributed to the Purchaser to the last day of the month in
which such repurchase occurs, plus, (iii) reasonable and customary third party
expenses incurred in connection with the transfer of the Mortgage Loan being
repurchased; provided, however, that if at the time of repurchase the Servicer
is not the Seller or an affiliate of the Seller, the amount described in
clause (ii) shall be computed at the sum of (i) the Mortgage Loan Remittance
Rate and (ii) the Servicing Fee Rate.
 
Residential Dwelling: Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a condominium project or (iv) a one-family dwelling in a
planned unit development, none of which is a cooperative, mobile or manufactured
home.
 
Securities Act: The Securities Act of 1933, as amended.
 
Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly by the
Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
 
Seller: Bank of America, National Association, a national banking association,
or its successor in interest or any successor to the Seller under this Agreement
appointed as herein provided.
 
Servicer: Bank of America, National Association, a national banking association,
or its successor in interest or any successor to the Servicer under this
Agreement appointed as herein provided.
 
Servicing Advances: All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of the Mortgaged Property if the Mortgaged Property is acquired in satisfaction
of the Mortgage, and (d) payments made by the Servicer with respect to a
Mortgaged Property pursuant to Subsection 11.08.
 
Servicing Fee: With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Servicer, which shall, for each month, be equal
to one-twelfth of the product of the applicable Servicing Fee Rate and the
Stated Principal Balance of such Mortgage Loan. Such fee shall be payable
monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is computed.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and
payable solely from, the interest portion (including recoveries with respect to
interest from Liquidation Proceeds and other proceeds, to the extent permitted
by Subsection 11.05) of related Monthly Payments collected by the Servicer, or
as otherwise provided under Subsection 11.05.


 
14

--------------------------------------------------------------------------------

 


 
Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related Term Sheet.
 
Servicing File: With respect to each Mortgage Loan, the documents pertaining
thereto specified in Exhibit 2 and copies of all documents for such Mortgage
Loan specified in Exhibit 1.
 
Servicing Officer: Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished to the Purchaser by the Servicer, as such
list may be amended from time to time.
 
Stated Principal Balance: As to each Mortgage Loan as to any date of
determination, (i) the principal balance of the Mortgage Loan as of the first
day of the month for which such calculation is being made after giving effect to
the principal portion of any Monthly Payments due on or before such date,
whether or not received, as well as any Principal Prepayments received before
such date, minus (ii) all amounts previously distributed to the Purchaser with
respect to the Mortgage Loan representing payments or recoveries of principal,
or advances in lieu thereof.
 
Substitute Mortgage Loan: A mortgage loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, be approved
by the Purchaser and meet the conditions described in Section 7.03(b) of this
Agreement.
 
Term Sheet: With respect to each Mortgage Loan and Mortgage Loan Package, the
Term Sheet, substantially in the form of Exhibit 6 attached hereto, confirming
the sale by Seller and the purchase by the Purchaser of the Mortgage Loan
Package on the related Closing Date.
 
Transfer Date: The date or dates, set forth in the related Term Sheet, on which
the servicing related provisions of this Agreement will become effective and the
Servicer will begin servicing the Mortgage Loans for the benefit of the
Purchaser.
 
Underwriting Guidelines: As to each Mortgage Loan Package, the written
underwriting guidelines in effect as of the origination date of such Mortgage
Loans, attached hereto as Exhibit 3, as may be updated and incorporated into
Exhibit 3 from time to time by attaching such updates to the Term Sheet.
 
Whole Loan Transfer: Any sale or transfer by the Purchaser of some or all of the
Mortgage Loans (including an Agency Transfer), other than a Securitization
Transaction.
 
SECTION 2. Purchase and Conveyance.
 
The Seller, in exchange for the payment of the applicable Purchase Price by the
Purchaser on the related Closing Date, receipt of which is hereby acknowledged,
hereby sells, transfers, assigns, sets over and conveys to the Purchaser,
without recourse, but subject to the terms of this Agreement, all of its rights,
title and interest in and to the Mortgage Loans in a Mortgage Loan Package
having a Stated Principal Balance in an amount as set forth in the related Term
Sheet, or in such other amount as agreed by the Purchaser and the Seller as
evidenced by the actual aggregate principal balance of the Mortgage Loan Package
accepted by the Purchaser on the related Closing Date, together with the related
Mortgage Files and all rights and obligations arising under the documents
contained therein, other than the servicing rights to such Mortgage Loans.


 
15

--------------------------------------------------------------------------------

 


 
With respect to each Mortgage Loan, the Purchaser shall own and be entitled to
(1) the principal portion of all Monthly Payments due after the related Cut-off
Date, (2) all other recoveries of principal collected after the related Cut-off
Date (provided, however, that the principal portion of all Monthly Payments due
on or before the related Cut-off Date and collected by the Seller or any
successor servicer after the related Cut-off Date shall belong to the Seller),
and (3) all payments of interest on the Mortgage Loans (minus that portion of
any such payment which is allocable to the period prior to the related Cut-off
Date). The Stated Principal Balance of each Mortgage Loan as of the related
Cut-off Date is determined after application of payments of principal due on or
before the related Cut-off Date whether or not collected, together with any
unscheduled Principal Prepayments collected prior to the related Cut-off Date;
provided, however, that Monthly Payments for a Due Date beyond the Cut-off Date
shall not be applied to reduce the principal balance. Such Monthly Payments
shall be the property of the Purchaser. The Seller shall remit any such Monthly
Payments to the Purchaser on the Remittance Date following collection thereof.
 
SECTION 3. Mortgage Loan Schedule.
 
The Seller shall deliver the Mortgage Loan Schedule (which will be annexed to
the related Term Sheet) to the Purchaser at least two (2) Business Days prior to
the related Closing Date.
 
SECTION 4. Purchase Price.
 
The Purchase Price for the Mortgage Loans being acquired on a Closing Date shall
be equal to the sum of (a) the product of (i) the Purchase Price Percentage
stated in the related Term Sheet (subject to adjustment as provided therein) and
(ii) the Stated Principal Balance of the Mortgage Loans listed on the related
Mortgage Loan Schedule, plus (b) an amount equal to accrued interest on the
aggregate Stated Principal Balance of the Mortgage Loans at the weighted average
Mortgage Interest Rate of such Mortgage Loans from the related Cut-off Date
through the day prior to the related Closing Date, both inclusive (assuming
30/360) (the “Purchase Price”). If so provided in the related Term Sheet,
portions of the Mortgage Loans shall be priced separately.
 
The Purchase Price as set forth in the preceding paragraph for the Mortgage
Loans shall be paid on the related Closing Date by wire transfer of immediately
available funds.
 
SECTION 5. Examination of Mortgage Files.


 
16

--------------------------------------------------------------------------------

 


 
The Seller shall, at the direction of the Purchaser, (a) deliver to the
Purchaser or its designee in escrow, for examination with respect to each
Mortgage Loan to be purchased on the related Closing Date, the related Mortgage
File, or (b) make the related Mortgage File available to the Purchaser for
examination at the Seller’s offices or such other location as shall otherwise be
agreed upon by the Purchaser and the Seller. The Seller shall make available to
Purchaser the Mortgage File in digital format on compact disks or DVD which
shall include, without limitation, imaged documents as required for Purchaser’s
due diligence review. Such examination may be made by the Purchaser or its
designee at any reasonable time before or after the related Closing Date. The
Purchaser may, at its option and without notice to the Seller, purchase all or
part of the Mortgage Loan package without conducting any partial or complete
examination. The fact that the Purchaser has conducted or has determined not to
conduct any partial or complete examination of the Mortgage Files shall not
affect the Purchaser’s (or any of its successors’) rights to demand repurchase
or other relief or remedy provided for in this Agreement.
 
SECTION 6. Delivery of Mortgage Loan Documents.
 
Subsection 6.01 Possession of Mortgage Files.
 
The contents of each Mortgage File required to be retained by the Servicer to
service the Mortgage Loans pursuant to this Agreement and thus not delivered to
the Purchaser or its designee are and shall be held in trust by the Servicer for
the benefit of the Purchaser as the owner thereof. The Servicer’s possession of
any portion of each such Mortgage File is at the will of the Purchaser for the
sole purpose of facilitating servicing of the Mortgage Loans pursuant to this
Agreement, and such retention and possession by the Servicer shall be in a
custodial capacity only. The ownership of each Mortgage Note, Mortgage and the
contents of each Mortgage File is vested in the Purchaser and the ownership of
all records and documents with respect to the related Mortgage Loan prepared by
or which come into the possession of the Servicer shall immediately vest in the
Purchaser and shall be retained and maintained, in trust, by the Servicer at the
will of the Purchaser in such custodial capacity only. The Mortgage File
retained by the Servicer with respect to each Mortgage Loan pursuant to this
Agreement shall be appropriately identified in the Servicer’s computer system to
reflect clearly the ownership of such related Mortgage Loan by the Purchaser.
The Servicer shall release from its custody the contents of any Mortgage File
retained by it only in accordance with this Agreement, except when such release
is required in connection with a repurchase of any such Mortgage Loan pursuant
to Subsection 7.03 of this Agreement or if required under applicable law or
court order.
 
Subsection 6.02 Books and Records.
 
The sale of each Mortgage Loan will be reflected on the Seller’s balance sheet
and other financial statements as a sale of assets by the Seller. The Seller
shall maintain a complete set of books and records for the Mortgage Loans sold
by it which shall be appropriately identified in the Seller’s computer system to
clearly reflect the ownership of the Mortgage Loans by the Purchaser.
 
In addition to the foregoing, the Seller shall provide to any supervisory agents
or examiners that regulate the Purchaser, including but not limited to, the OTS,
the FDIC and other similar entities, access, during normal business hours, upon
reasonable advance notice to the Seller and without charge to the Seller or such
supervisory agents or examiners, to any documentation regarding the Mortgage
Loans that may be required by any applicable regulator.


 
17

--------------------------------------------------------------------------------

 


Subsection 6.03 Delivery of Mortgage Loan Documents.
 
The Seller shall deliver and release to the Purchaser or its designee the
Mortgage Loan Documents no later than four (4) Business Days prior to the
related Closing Date. If the Seller cannot deliver the original recorded
Mortgage Loan Documents on the related Closing Date, the Seller shall, promptly
upon receipt thereof and in any case not later than 120 days from the Closing
Date, deliver such original recorded documents to the Purchaser or its designee
(unless the Seller is delayed in making such delivery by reason of the fact that
such documents shall not have been returned by the appropriate recording
office). If delivery is not completed within 120 days of the related Closing
Date solely because such documents shall not have been returned by the
appropriate recording office, the Seller shall deliver such document to
Purchaser, or its designee, within such time period as specified in a Seller’s
Officer’s Certificate. In the event that documents have not been received by the
date specified in the Seller’s Officer’s Certificate, a subsequent Seller’s
Officer’s Certificate shall be delivered by such date specified in the prior
Seller’s Officer’s Certificate, stating a revised date for receipt of
documentation. The procedure shall be repeated until the documents have been
received and delivered. The Seller shall use its best efforts to effect delivery
of all delayed recorded documents within 180 days of the related Closing Date.
If delivery of all Mortgage Loan Documents with respect to any Mortgage Loan is
not completed within 360 days of the related Closing Date then, at Purchaser’s
option, the Seller shall repurchase such Mortgage Loan in such manner set forth
in Section 7.03.
 
Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.
 
If the Purchaser or its designee discovers any defect with respect to any
document constituting part of a Mortgage File, the Purchaser shall, or shall
cause its designee to, give written specification of such defect to the Seller
and the Seller shall cure or repurchase such Mortgage Loan in accordance with
Section 7.03.
 
The Seller shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within one week of their execution and shall also
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within five (5) days of its return from the
appropriate public recording office.
 
SECTION 7.  Representations, Warranties and Covenants; Remedies for Breach.
 
Subsection 7.01 Representations and Warranties Regarding Individual Mortgage
Loans.
 
The Seller and, solely as specified below, the Servicer, hereby represent and
warrant to the Purchaser that, as to each Mortgage Loan, as of the related
Closing Date or such other date specified herein:


 
18

--------------------------------------------------------------------------------

 


(a) The information set forth in the Mortgage Loan Schedule annexed to the
related Term Sheet and the information contained in the related electronic data
file delivered by the Seller to the Purchaser is true, correct and complete.
 
(b) There are no defaults by the Seller, the Servicer or any prior originator in
complying with the terms of the Mortgage, and all taxes, ground rents,
governmental assessments, insurance premiums, leasehold payments, water, sewer
and municipal charges which previously became due and owing have been paid, or
escrow funds have been established in an amount sufficient to pay for every such
escrowed item which remains unpaid and which has been assessed but is not yet
due and payable.
 
(c) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded in the applicable public recording office required by law or
if necessary to maintain the lien priority of the Mortgage, and which have been
delivered to the Purchaser; the substance of any such waiver, alteration or
modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, and by the title insurer, to the extent required by
the related policy, and is reflected on the related Mortgage Loan Schedule. No
other instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the insurer under the Primary Mortgage
Insurance Policy, if any, and by the title insurer, to the extent required by
the policy, and which assumption agreement is a part of the Mortgage File and is
reflected on the related Mortgage Loan Schedule.
 
(d) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note and the Mortgage, or the exercise of any right thereunder, render either
the Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto; and the
Mortgagor was not a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated.
 
(e) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer generally acceptable to Fannie Mae and to
prudent mortgage lending institutions against loss by fire, hazards of extended
coverage and such other hazards as are provided for in the Fannie Mae Guides as
well as all additional requirements set forth herein, pursuant to an insurance
policy conforming to the requirements of Customary Servicing Procedures and
providing coverage in an amount equal to the lesser of (i) the full insurable
value of the Mortgaged Property or (ii) the outstanding principal balance owing
on the Mortgage Loan, but in no event less than the minimum amount necessary to
fully compensate for any damage or loss on a replacement cost basis. All such
insurance policies are in full force and effect and contain a standard mortgagee
clause naming the originator of the Mortgage Loan, its successors and assigns as
mortgagee and all premiums thereon have been paid. If the Mortgaged Property is
in an area identified on a flood hazard map or flood insurance rate map issued
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available), a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect which policy conforms to the requirements of Fannie
Mae or Freddie Mac. Such flood insurance policy is in an amount representing
coverage not less than the least of (A) the outstanding principal balance of the
Mortgage Loan, (B) the full insurable value of the related Mortgaged Property
and (C) the maximum amount of insurance which was available under the Flood
Disaster Protection Act of 1973, as amended. All individual insurance policies
contain a standard mortgagee clause naming the Seller and its successors and
assigns as mortgagee, and all premiums thereon have been paid. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor. Each such insurance policy is the valid and binding obligation of the
insurer, is in full force and effect, and will be in full force and effect and
inure to the benefit of the Purchaser upon the consummation of the purchase of
the Mortgage Loans as contemplated by this Agreement. The Seller has not acted
or failed to act so as to impair the coverage of any such insurance policy or
the validity, binding effect and enforceability thereof;


 
19

--------------------------------------------------------------------------------

 


(f) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing or disclosure
laws applicable to the origination and servicing of the Mortgage Loans have been
complied with. The Servicer maintains, and shall maintain, evidence of such
compliance as required by applicable law or regulation and shall make such
evidence available for inspection at the Servicer’s office during normal
business hours upon reasonable advance notice. No Mortgage Loan is (a) covered
by the Home Ownership and Equity Protection Act of 1994, as amended (“HOEPA”),
(b) a “high cost,” “threshold,” “covered,” “predatory,” “abusive,” “high risk
home” or similarly defined loan, including refinance loans, under any other
applicable law (or a similarly classified loan using different terminology under
a law imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees),
provided that any Mortgage Loan secured by a Mortgaged Property in Illinois
characterized as a “threshold” loan shall not be a “high cost” loan unless it is
characterized as “predatory” under applicable local law; the Seller has
implemented and conducted compliance procedures to determine if each Mortgage
Loan is “high-cost” home loan under the applicable laws and performed a review
of the disclosure provided to the related Mortgagor in accordance with such laws
and the related Mortgage Note in order to determine that such Mortgage Loan, if
subject to any such law, does not violate any such law or (c) a “High Cost Loan”
or “Covered Loan,” as defined in the then current Standard & Poor’s LEVELS®
Glossary, Appendix E.
 
(g) The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part (other than as to Principal Prepayments in full which may have
been received on or after the related Cut-off Date and prior to the related
Closing Date), and the Mortgaged Property has not been released from the lien of
the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, cancellation, subordination, rescission or
release. Neither the Seller nor the Servicer has waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, and neither the Seller nor the
Servicer has waived any default.


 
20

--------------------------------------------------------------------------------

 


(h) The Mortgage is a valid, existing, perfected and enforceable first lien on
the Mortgaged Property, including all improvements on the Mortgaged Property,
free and clear of all adverse claims, liens and encumbrances having priority
over the lien of the Mortgage, subject only to (i) the lien of current real
property taxes and assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording being acceptable to mortgage lending
institutions generally and either (A) specifically referred to in the lender’s
title insurance policy delivered to the originator of the Mortgage Loan or (B)
which do not adversely affect the Appraised Value of the Mortgaged Property and
(iii) other matters to which like properties are commonly subject which do not
individually or in the aggregate materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first priority security interest on the property described therein and
the Seller has the full right to sell and assign the same to the Purchaser.
 
(i) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms except as enforceability may be
limited by (i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law and the Seller has taken all action
necessary to transfer such rights of enforceability to the Purchaser.
 
(j) All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties. Either the Mortgagor is a natural person or the
related co-borrower or guarantor is a natural person.
 
(k) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage.
 
(l) The Seller and all other parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) in compliance
with any and all applicable “doing business” and licensing requirements of the
laws of the state wherein the Mortgaged Property is located.
 
(m) The Mortgage Loan is covered by an ALTA or CLTA lender’s title insurance
policy, acceptable to Fannie Mae or Freddie Mac, issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in (h)(i), (ii) and (iii) above) the Seller, its successors
and assigns as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan and, with respect to any Adjustable Rate
Mortgage Loan, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of the Mortgage providing for
adjustment in the Mortgage Interest Rate or Monthly Payment. The Seller and its
successors and assigns are the sole insureds of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement and will inure to the benefit of the Purchaser
and its assigns without any further act. No claims have been made under such
lender’s title insurance policy, and no prior holder of the Mortgage has done,
by act or omission, anything which would impair the coverage of such lender’s
title insurance policy. In connection with the issuance of such lender’s title
insurance policy, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other person or entity, and no such unlawful
items have been received, retained or realized by the Seller.


 
21

--------------------------------------------------------------------------------

 


(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event permitting acceleration, and
neither the Seller nor the Servicer has waived any default, breach, violation or
event permitting acceleration.
 
(o) There are no mechanics’ or similar liens or claims filed for work, labor or
material (and no rights are outstanding that under law could give rise to such
lien) affecting the related Mortgaged Property which are or may be liens prior
to, or equal or coordinate with, the lien of the related Mortgage.
 
(p) All improvements which were considered in determining the Appraised Value of
the related Mortgaged Property lay wholly within the boundaries and building
restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property.
 
(q) The Mortgage Loan was originated by a commercial bank or similar banking
institution which is supervised and examined by a federal or state authority, or
by a mortgagee approved by the Secretary of HUD.
 
(r) Principal payments on the Mortgage Loan commenced no more than sixty (60)
days after (i) the IO Conversion Date, with respect to the IO Adjustable Rate
Mortgage Loans and (ii) the proceeds of the Mortgage Loan were disbursed, with
respect to all Mortgage Loans other than IO Adjustable Rate Mortgage Loans. The
Mortgage Loans identified on the related Mortgage Loan Schedule have an original
term to maturity of not more than (i) twenty-five (25) years with respect to the
IO Adjustable Rate Mortgage Loans and (ii) thirty (30) years with respect to all
other Mortgage Loans, with interest payable in arrears on the first day of the
month. As to each Adjustable Rate Mortgage Loan, on each applicable Adjustment
Date, the Mortgage Interest Rate will be adjusted to equal the sum of the Index
plus the applicable Gross Margin, rounded up or down as provided in the Mortgage
Note; provided, however, that the Mortgage Interest Rate will not increase or
decrease by more than the Initial Rate Cap on the first Adjustment Date or the
Periodic Rate Cap on any subsequent Adjustment Date, if applicable, and will in
no event exceed the Lifetime Rate Cap. Each Mortgage Note evidencing a Mortgage
Loan other than an Adjustable Rate Mortgage Loan requires a Monthly Payment
which is sufficient to amortize the original principal balance fully over the
original term thereof and to pay interest at the related Mortgage Interest Rate.
Each Mortgage Note evidencing an Adjustable Rate Mortgage Loan requires a
Monthly Payment which is sufficient (after the IO Conversion Date, with respect
to the IO Adjustable Rate Mortgage Loans) (i) during the period prior to the
first adjustment to the Mortgage Interest Rate, to amortize the original
principal balance fully over the remaining term thereof and to pay interest at
the related Mortgage Interest Rate, and (ii) during the period following each
Adjustment Date, to amortize the outstanding principal balance fully as of the
first day of such period over the then remaining term of such Mortgage Note and
to pay interest at the related Mortgage Interest Rate. No Mortgage Note
evidencing an Adjustable Rate Mortgage Loan permits negative amortization.
Interest on the Mortgage Note is calculated on the basis of a 360-day year
consisting of twelve 30-day months. No Mortgage Loan provides for interest
payable on a simple interest basis. No Mortgage Loan provides for an increase in
the related Mortgage Interest Rate upon the occurrence of a default under the
terms of the related Mortgage Note. No IO Adjustable Rate Mortgage Loan has an
interest only period in excess of ten (10) years.


 
22

--------------------------------------------------------------------------------

 


(s) There is no proceeding pending or, to the Seller’s knowledge, threatened for
the total or partial condemnation of the Mortgaged Property and such property is
in good repair and is undamaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, so as to affect adversely the value
of the Mortgaged Property as security for the Mortgage Loan or the use for which
the premises were intended.
 
(t) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. To the best of the Seller’s knowledge, following the date of
origination of the Mortgage Loan, the Mortgaged Property has not been subject to
any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws. There is no homestead or
other exemption or right available to the Mortgagor or any other person which
would interfere with the right to sell the Mortgaged Property at a trustee’s
sale or the right to foreclose the Mortgage.
 
(u) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac.
 
(v) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (h) above.
 
(w) The Mortgage File contains an appraisal of the related Mortgaged Property,
in a form acceptable to Fannie Mae or Freddie Mac and such appraisal complies
with the requirements of FIRREA, and was made and signed, prior to the approval
of the Mortgage Loan application, by a Qualified Appraiser.


 
23

--------------------------------------------------------------------------------

 


(x) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor.
 
(y) The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage
Loan does not have a shared appreciation, balloon payment or other contingent
interest feature, nor does it contain any “buydown” provision which is currently
in effect.
 
(z) The Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder.
 
(aa) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of mortgage loans of the same type as the
Mortgage Loan and rescission materials required by applicable law if the
Mortgage Loan is a Refinanced Mortgage Loan and has acknowledged receipt of such
materials to the extent required by applicable law and such documents will
remain in the Mortgage File.
 
(bb) No Mortgage Loan has an LTV at origination in excess of 95%. Each Mortgage
Loan with an LTV at origination in excess of 80% will be subject to a Primary
Mortgage Insurance Policy, issued by an insurer acceptable to Fannie Mae or
Freddie Mac at the time of origination, which insures that portion of the
Mortgage Loan in excess of the portion of the Appraised Value of the Mortgaged
Property as required by Fannie Mae. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any Mortgage
subject to any such Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith at least until the LTV of such Mortgage Loan is reduced to
less than 80%. The Mortgage Interest Rate for the Mortgage Loan does not include
any such insurance premium. No Mortgage Loan requires payment of such premiums,
in whole or in part, by the Purchaser.
 
(cc) The Mortgaged Property is lawfully occupied under applicable law, all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities and no
improvement located on or part of the Mortgaged Property is in violation of any
zoning law or regulation.
 
(dd) The Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.
 
(ee) All payments required to be made prior to the related Cut-off Date for such
Mortgage Loan under the terms of the Mortgage Note have been made, the Mortgage
Loan has not been dishonored, there are no material defaults under the terms of
the Mortgage Loan; no Mortgage Loan has been more than thirty (30) days
delinquent in the twelve month period immediately prior to the related Cut-off
Date and no Mortgage Loan will be more than thirty (30) days delinquent as of
the related Transfer Date.


 
24

--------------------------------------------------------------------------------

 


(ff) None of the Seller, the Servicer or any prior originator or servicer has
advanced funds, or induced, solicited or knowingly received any advance from any
party other than the Mortgagor, directly or indirectly, for the payment of any
amount due under the Mortgage Loan.
 
(gg) With respect to each Mortgage Loan, the Seller is in possession of a
complete Mortgage File except for the documents which have been delivered to the
Purchaser or which have been submitted for recording and not yet returned.
 
(hh) Immediately prior to the payment of the related Purchase Price, the Seller
was the sole owner and holder of the Mortgage Loans and the indebtedness
evidenced by the Mortgage Note. The Mortgage Loans, including the Mortgage Note
and the Mortgage, were not assigned or pledged by the Seller and the Seller had
good and marketable title thereto, and the Seller had full right to transfer and
sell the Mortgage Loans to the Purchaser free and clear of any encumbrance,
participation interest, lien, equity, pledge, claim or security interest and had
full right and authority subject to no interest or participation in, or
agreement with any other party to sell or otherwise transfer the Mortgage Loans.
Following the sale of the Mortgage Loans, the Purchaser will own such Mortgage
Loan free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest. The Seller intends to relinquish all
rights to monitor, possess and control the Mortgage Loan except in connection
with the servicing of the Mortgage Loan by the Servicer as set forth in this
Agreement. After the related Closing Date, neither the Seller nor the Servicer
will have any right to modify or alter the terms of the sale of the Mortgage
Loans and neither the Seller nor the Servicer will have any obligation or right
to repurchase the Mortgage Loans, except as provided in this Agreement or as
otherwise agreed to by the Seller, the Servicer and the Purchaser.
 
(ii) Any future advances made prior to the related Cut-off Date have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan.
 
(jj) The Mortgage Loan was underwritten in accordance with the Underwriting
Guidelines in effect at the time of origination with exceptions thereto
exercised in a reasonable manner.
 
(kk) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a parcel of real property with a detached
single family residence erected thereon, or a two- to four-family dwelling, or
an individual condominium unit, or an individual unit in a planned unit
development; provided, however, that any condominium project or planned unit
development generally conforms with the Underwriting Guidelines regarding such
dwellings, and no residence or dwelling is a mobile home, manufactured dwelling
or cooperative.


 
25

--------------------------------------------------------------------------------

 


(ll) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development) such condominium
or planned unit development project meets Fannie Mae or Freddie Mac eligibility
requirements for sale to Fannie Mae or Freddie Mac, as the case may be, or is
located in a condominium or planned unit development project which has received
Fannie Mae or Freddie Mac project approval or as to which Fannie Mae’s and
Freddie Mac’s eligibility requirements have been waived.
 
(mm) The Seller used no adverse selection procedures in selecting the Mortgage
Loan from among the outstanding first-lien, residential mortgage loans owned by
it which were available for inclusion in the Mortgage Loans.
 
(nn) Each Mortgage Loan is a “qualified mortgage” within Section 860G(a)(3) of
the Code.
 
(oo) With respect to each Mortgage where a lost note affidavit has been
delivered in place of the related Mortgage Note, the related Mortgage Note is no
longer in existence.
 
(pp) No fraud, error, omission, misrepresentation, negligence or similar
occurrence with respect to the Mortgage Loan has taken place on the part of the
Seller, the Servicer or any originator or servicer or the Mortgagor or on the
part of any other party involved in the origination of the Mortgage Loan.
 
(qq) The origination practices used by the Seller and the collection and
servicing practices used by the Servicer with respect to each Mortgage Loan have
been in all respects legal, proper, prudent and customary in the mortgage
origination and servicing industry and the collection and servicing practices
used by the Servicer have been acceptable to Fannie Mae and Freddie Mac.
(rr) The Mortgagor is not in bankruptcy and is not insolvent and no Mortgagor
was a debtor in any state or federal bankruptcy or insolvency proceeding at the
time the Mortgage Loan was originated and the Mortgaged Property has not been
subject to any bankruptcy or foreclosure proceedings.
 
(ss) Neither the Seller nor the Servicer have any knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that could reasonably be expected to cause
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent or materially adversely affect the value or
the marketability of the Mortgage Loan.
 
(tt) The Mortgagor has not notified the Seller or the Servicer, and neither the
Seller nor the Servicer has knowledge of any relief requested by the Mortgagor
under the Servicemembers Civil Relief Act, as amended, or any similar state or
local laws.


 
26

--------------------------------------------------------------------------------

 


(uu) No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgaged Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property.
 
(vv) The Mortgaged Property is free from any and all toxic or hazardous
substances and there exists no violation of any local, state or federal
environmental law, rule or regulation. There is no pending action or proceeding
directly involving any Mortgaged Property of which the Seller or the Servicer is
aware in which compliance with any environmental law, rule or regulation is an
issue and nothing further remains to be done to satisfy in full all requirements
of each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property.
 
(ww) No action, inaction, or event has occurred and no state of affairs exists
or has existed that has resulted or will result in the exclusion from, denial
of, or defense to coverage under any applicable special hazard insurance policy,
Primary Mortgage Insurance Policy or bankruptcy bond, irrespective of the cause
of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Seller or the Servicer or any designee of the Seller or the
Servicer or any corporation in which the Seller, the Servicer or any officer,
director, or employee of the Seller or the Servicer had a financial interest at
the time of placement of such insurance.
 
(xx) With respect to any ground lease to which a Mortgaged Property may be
subject: (A) the Mortgagor is the owner of a valid and subsisting leasehold
interest under such ground lease; (B) such ground lease is in full force and
effect, unmodified and not supplemented by any writing or otherwise; (C) all
rent, additional rent and other charges reserved therein have been fully paid to
the extent payable as of the related Closing Date; (D) the Mortgagor enjoys the
quiet and peaceful possession of the leasehold estate; (E) the Mortgagor is not
in default under any of the terms of such ground lease, and there are no
circumstances which, with the passage of time or the giving of notice, or both,
would result in a default under such ground lease; (F) the lessor under such
ground lease is not in default under any of the terms or provisions of such
ground lease on the part of the lessor to be observed or performed; (G) the
lessor under such ground lease has satisfied any repair or construction
obligations due as of the related Closing Date pursuant to the terms of such
ground lease; (H) the execution, delivery and performance of the Mortgage do not
require the consent (other than those consents which have been obtained and are
in full force and effect) under, and will not contravene any provision of or
cause a default under, such ground lease; (I) the term of such lease does not
terminate earlier than the maturity date of the Mortgage Note; (J) the ground
lease is assignable or transferable; (K) the ground lease does not provide for
termination of the lease in the event of lessee’s default without the mortgagee
being entitled to receive written notice of, and a reasonable opportunity to
cure the default; (L) the ground lease permits the mortgaging of the related
Mortgaged Property; (M) the ground lease protects the mortgagee’s interests in
the event of a property condemnation; and (N) the use of leasehold estates for
residential properties is a widely accepted practice in the jurisdiction in
which the Mortgaged Property is located.
 
(yy) Each Mortgage Loan originated in the state of Texas pursuant to Article
XVI, Section 50(a)(6) of the Texas Constitution (a “Texas Refinance Loan”) has
been originated in compliance with the provisions of Article XVI, Section
50(a)(6) of the Texas Constitution, Texas Civil Statutes and the Texas Finance
Code. If the Mortgage Loan was originated in Texas, it is not a cash-out
refinancing.


 
27

--------------------------------------------------------------------------------

 


(zz) All of the terms of the related Mortgage Note pertaining to interest
adjustments, payment adjustments and adjustments of the outstanding principal
balance, if any, are enforceable and such adjustments on such Mortgage Loan have
been made properly and in accordance with the provisions of such Mortgage Loan.
 
(aaa) No Mortgage Loan is subject to nullification pursuant to Executive Order
13224 (the “Executive Order”) or the regulations promulgated by the Office of
Foreign Assets Control of the United States Department of the Treasury (the
“OFAC Regulations”) or in violation of the Executive Order or the OFAC
Regulations, and no Mortgagor is subject to the provisions of such Executive
Order or the OFAC Regulations nor listed as a “blocked person” for purposes of
the OFAC Regulations.
 
(bbb) All information on the Mortgage Loan Schedule and electronic data file
delivered to the Purchaser regarding the Prepayment Penalty is complete and
accurate in all material respects and each Prepayment Penalty is permissible and
enforceable in accordance with its terms under applicable law. Prepayment
Penalties on the Mortgage Loans are applicable to prepayments resulting from
both refinancings and sales of the related Mortgaged Properties and the terms of
such Prepayment Penalties do not provide for a waiver or release (i.e.,
“holidays”) during the term of the Prepayment Penalty. No Mortgage Loan provides
for the payment of a Prepayment Penalty beyond the three-year term following the
origination of the Mortgage Loan. With respect to any Mortgage Loan that
contains a provision permitting imposition of a Prepayment Penalty: (i) prior to
the Mortgage Loan’s origination, the Mortgagor agreed to such Prepayment Penalty
in exchange for a monetary benefit, including, but not limited to, a rate or fee
reduction, (ii) prior to the Mortgage Loan’s origination, the Mortgagor was
offered the choice of another mortgage product that did not require payment of
such a premium, (iii) the Prepayment Penalty is disclosed to the Mortgagor in
the loan documents pursuant to applicable state and federal law, and (iv)
notwithstanding any state or federal law to the contrary, the Seller shall not
impose such Prepayment Penalty in any instance when the mortgage debt is
accelerated as the result of the Mortgagor’s default in making the Monthly
Payments.
 
(ccc) As to each consumer report (as defined in the Fair Credit Reporting Act,
Public Law 91-508) or other credit information furnished by the Seller or the
Servicer to the Purchaser, the Seller and the Servicer have full right and
authority and are not precluded by law or contract from furnishing such
information to the Purchaser and the Purchaser is not precluded from furnishing
the same to any subsequent or prospective purchaser of such Mortgage Loan. The
Seller shall hold the Purchaser harmless from any and all damages, losses, costs
and expenses (including attorney’s fees) arising from disclosure of credit
information in connection with the purchase and sale of Mortgage Loans.
 
(ddd) There is no action, suit, proceeding or investigation pending or, to the
knowledge of the Seller or the Servicer, threatened that is related to the
Mortgage Loan and likely to affect materially and adversely the servicing of
such Mortgage Loan.


 
28

--------------------------------------------------------------------------------

 


(eee) With respect to escrow deposits and payments that the Servicer is entitled
to collect, all such payments are in the possession of, or under the control of
the Servicer, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All escrow
payments have been collected in full compliance with state and federal law and
the provisions of the related Mortgage Note and Mortgage. As to any Mortgage
Loan that is the subject of an escrow, escrow of funds is not prohibited by
applicable law and has been established in an amount sufficient to pay for every
escrowed item that remains unpaid and has been assessed but is not yet due and
payable. No escrow deposits or other charges or payments due under the Mortgage
Note have been capitalized under any Mortgage or the related Mortgage Note.
 
Subsection 7.02 Seller and Servicer Representations.
 
The Seller and the Servicer hereby represent and warrant to the Purchaser that,
as to itself as of the related Closing Date:


(a) It is a national banking association, duly organized, validly existing, and
in good standing under the laws of the United States and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in the states where the Mortgaged Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by it. It is an approved seller/servicer
in good standing of conventional residential mortgage loans for Fannie Mae or
Freddie Mac and is a HUD-approved mortgagee under Section 203 of the National
Housing Act. It has corporate power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement (including all instruments of transfer to be
delivered pursuant to this Agreement) by it and the consummation of the
transactions contemplated hereby have been duly and validly authorized. This
Agreement, assuming due authorization, execution and delivery by the Purchaser,
evidences the legal, valid, binding and enforceable obligation of it, subject to
applicable law except as enforceability may be limited by (i) bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization or other
similar laws affecting the enforcement of the rights of creditors and
(ii) general principles of equity, whether enforcement is sought in a proceeding
in equity or at law. All requisite corporate action has been taken by it to make
this Agreement valid and binding upon it in accordance with the terms of this
Agreement.
 
(b) No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it
or, if required, such consent, approval, authorization or order has been or
will, prior to the related Closing Date, be obtained.
 
(c) The consummation of the transactions contemplated by this Agreement are in
its ordinary course of business and will not result in the breach of any term or
provision of its articles of association or by-laws or result in the breach of
any term or provision of, or conflict with or constitute a default under or
result in the acceleration of any obligation under, any agreement, indenture or
loan or credit agreement or other instrument to which it or its property is
subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which it or its property is subject.


 
29

--------------------------------------------------------------------------------

 


(d) Its transfer, assignment and conveyance of the Mortgage Notes and the
Mortgages pursuant to this Agreement are not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.
 
(e) There is no action, suit, proceeding or investigation pending or, to its
best knowledge, threatened against it which, either individually or in the
aggregate, would result in any material adverse change in its business,
operations, financial condition, properties or assets, or in any material
impairment of its right or ability to carry on its business substantially as now
conducted or which would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be taken in connection with its
obligations contemplated herein, or which would materially impair its ability to
perform under the terms of this Agreement.
 
(f) To the best of the Seller’s knowledge, the Seller is not in material default
under any agreement, contract, instrument or indenture to which the Seller is a
party or by which it (or any of its assets) is bound, which default would have a
material adverse effect on the ability of the Seller to perform under this
Agreement, nor, to the best of the Seller’s knowledge, has any event occurred
which, with the giving of notice, the lapse of time or both, would constitute a
default under any such agreement, contract, instrument or indenture and have a
material adverse effect on the ability of the Seller to perform its obligations
under this Agreement.
 
(g) It does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement.
 
(h) It acknowledges and agrees that the Servicing Fee shall be treated by the
Servicer, for accounting and tax purposes, as compensation for the servicing and
administration of the Mortgage Loans pursuant to this Agreement.
 
(i) It has determined that the disposition of the Mortgage Loans pursuant to
this Agreement will be afforded sale treatment for accounting and tax purposes.
 
(j) It is solvent and the sale of the Mortgage Loans will not cause it to become
insolvent. The sale of the Mortgage Loans is not undertaken with the intent to
hinder, delay or defraud any of its creditors.
 
(k) It has not dealt with any broker, investment banker, agent or other person
that may be entitled to any commission or compensation in connection with the
sale of the Mortgage Loans.
 
(l) To the best of the Seller’s knowledge, neither this Agreement nor any
statement, report or other agreement, document or instrument furnished or to be
furnished pursuant to this Agreement contains any materially untrue statement of
fact or omits to state a fact necessary to make the statements contained therein
not misleading.


 
30

--------------------------------------------------------------------------------

 


Subsection 7.03 Repurchase; Substitution.
 
(a) It is understood and agreed that the representations and warranties set
forth in Sections 7.01 and 7.02 shall survive the sale of the Mortgage Loans and
delivery of the Mortgage File to the Purchaser, or its designee, and shall inure
to the benefit of the Purchaser, notwithstanding any restrictive or qualified
endorsement on any Mortgage Note or Assignment or the examination, or lack of
examination, of any Mortgage Loan Document. With respect to the representations
and warranties contained in Section 7.02 that are made to the best of Seller’s
knowledge after reasonable inquiry and investigation, if it is discovered by
either the Seller or the Purchaser that the substance of such representation and
warranty is inaccurate and such inaccuracy materially and adversely affects the
value of the related Mortgage Loan, the Purchaser shall be entitled to all the
remedies to which it would be entitled for a breach of representation or
warranty, including, without limitation, the repurchase requirements contained
herein, notwithstanding Seller’s lack of knowledge with respect to the
inaccuracy at the time the representation or warranty was made. Upon discovery
by the Seller, the Servicer or the Purchaser of a breach of any of the foregoing
representations and warranties which materially and adversely affects the value
of the Mortgage Loans or the interest of the Purchaser in any Mortgage Loan, the
party discovering such breach shall give prompt written notice to the other. The
Seller shall have a period of sixty (60) days from the earlier of its discovery
or its receipt of notice of any such breach within which to correct or cure such
breach. The Seller hereby covenants and agrees that if any such breach is not
corrected or cured within such sixty (60) day period, the Seller shall, at the
Purchaser’s option either repurchase such Mortgage Loan at the Repurchase Price
or substitute a mortgage loan for the defective Mortgage Loan as provided below.
In the event that any such breach shall involve any representation or warranty
set forth in Section 7.02, and such breach is not cured within sixty (60) days
of the earlier of either discovery by or notice to the Seller of such breach,
all Mortgage Loans shall, at the option of the Purchaser, be repurchased by the
Seller at the Repurchase Price. Any such repurchase shall be accomplished by
wire transfer of the amount of the Repurchase Price to an account designated by
the Purchaser.
 
(b) If the Seller is required to repurchase any Mortgage Loan pursuant to this
Subsection 7.03 as a result of a breach of any of the representations and
warranties set forth in Subsection 7.01, the Seller may, with the Purchaser’s
prior consent, within two (2) years from the related Closing Date, remove such
defective Mortgage Loan from the terms of this Agreement and substitute another
mortgage loan for such defective Mortgage Loan, in lieu of repurchasing such
defective Mortgage Loan. Any Substitute Mortgage Loan shall (a) have a principal
balance at the time of substitution not in excess of the principal balance of
the Deleted Mortgage Loan (the amount of any difference, plus one month’s
interest thereon at the Mortgage Loan Remittance Rate borne by the Deleted
Mortgage Loan, being paid by the Seller and deemed to be a Principal Prepayment
to an account designated by the Purchaser), (b) have a Mortgage Interest Rate
not less than, and not more than one percentage point greater than, the Mortgage
Interest Rate of the Deleted Mortgage Loan, (c) have a remaining term to stated
maturity not later than, and not more than one year less than, the remaining
term to stated maturity of the Deleted Mortgage Loan, (d) be, in the reasonable
determination of the Purchaser, of the same type, quality and character
(including location of the Mortgaged Property) as the Deleted Mortgage Loan as
if the breach had not occurred, (e) have a Loan-to-Value Ratio at origination no
greater than that of the Deleted Mortgage Loan, (f) have the same lien priority
as that of the Deleted Mortgage Loan and (g) be, in the reasonable determination
of the Purchaser, in material compliance with the representations and warranties
contained in this Agreement and described in Subsection 7.01 as of the date of
substitution.


 
31

--------------------------------------------------------------------------------

 


(c) The Seller shall amend the related Mortgage Loan Schedule to reflect the
withdrawal of the Deleted Mortgage Loan from this Agreement and the substitution
of such substitute Mortgage Loan therefore. Upon such amendment, the Purchaser
shall review the Mortgage File delivered to it relating to the substitute
Mortgage Loan. The Monthly Payment on a substitute Mortgage Loan due on the Due
Date in the month of substitution shall be the property of the Seller and the
Monthly Payment on the Deleted Mortgage Loan for which the substitution is made
due on such date shall be the property of the Purchaser.
 
(d) It is understood and agreed that the obligation of the Seller set forth in
this Subsection 7.03 to cure, repurchase or substitute for a defective Mortgage
Loan, and to indemnify Purchaser pursuant to Subsection 12.01, constitutes the
sole remedies of the Purchaser respecting a breach of the foregoing
representations and warranties. If the Seller fails to repurchase or substitute
for a defective Mortgage Loan in accordance with this Subsection 7.03, or fails
to cure a defective Mortgage Loan to Purchaser’s reasonable satisfaction in
accordance with this Subsection 7.03, or to indemnify Purchaser pursuant to
Subsection 12.01, that failure shall be an Event of Default and the Purchaser
shall be entitled to pursue all available remedies. No provision of this
paragraph shall affect the rights of the Purchaser to terminate this Agreement
for cause, as set forth in Subsections 13.01 and 14.01.
 
(e) Any cause of action against the Seller or the Servicer, as applicable,
relating to or arising out of the breach of any representations and warranties
made in Subsections 7.01 and 7.02 shall accrue as to any Mortgage Loan upon (i)
notice thereof by the Purchaser to the Seller or the Servicer, as applicable,
(ii) failure by the Seller or the Servicer, as applicable, to cure such breach
or repurchase such Mortgage Loan as specified above, and (iii) demand upon the
Seller or the Servicer, as applicable, by the Purchaser for compliance with this
Agreement.
 
(f) In the event that any Mortgage Loan is held by a REMIC, notwithstanding any
contrary provision of this Agreement, with respect to any Mortgage Loan that is
not in default or as to which no default is imminent, Purchaser may, in
connection with any repurchase or substitution of a defective Mortgage Loan
pursuant to this Subsection 7.03, require that the Seller deliver, at the
Seller’s expense, an Opinion of Counsel to the effect that such repurchase or
substitution will not (i) result in the imposition of taxes on “prohibited
transactions” of such REMIC (as defined in Section 860F of the Code) or
otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to qualify
as a REMIC at any time.
 
Subsection 7.04 Repurchase of Mortgage Loans With Early Payment Default.
 
If a Monthly Payment becomes one (1) or more scheduled Monthly Payments
delinquent at any time on or prior to the first day of the second calendar month
following the related Closing Date (or such other date set forth in the related
Term Sheet), then the Seller, at the Purchaser’s option, shall (a) promptly
repurchase the related Mortgage Loan from the Purchaser in accordance with the
procedures set forth in Subsection 7.03 hereof, however, any such repurchase
shall be made at the Repurchase Price, (b) indemnify the Purchaser in accordance
with Subsection 12.01 hereof, or (c) substitute a mortgage loan acceptable to
the Purchaser in accordance with Subsection 7.03 hereof.


 
32

--------------------------------------------------------------------------------

 


 
Subsection 7.05 Purchase Price Protection.
 
With respect to any Mortgage Loan that prepays in full on or prior to the last
day of the third full month following the related Closing Date (or such other
date set forth in the related Term Sheet, the Seller shall reimburse the
Purchaser an amount equal to the product of (a) the amount by which Purchase
Price Percentage paid by the Purchaser to the Seller for such Mortgage Loan
exceeds 100% and (b) the outstanding principal balance of the Mortgage Loan as
of the Cut-off Date. Such payment shall be made within thirty (30) days of such
payoff.
 
SECTION 8. Closing.
 
Subsection 8.01 Closing Conditions.
 
The closing for the purchase and sale of each Mortgage Loan Package shall take
place on the respective Closing Date. The closing shall be either by telephone,
confirmed by letter or wire as the parties hereto shall agree, or conducted in
person, at such place as the parties hereto shall agree.
 
The closing for each Mortgage Loan Package shall be subject to the satisfaction
of each of the following conditions:
 
(a) the Seller shall have delivered to the Purchaser the related Mortgage Loan
Schedule and an electronic data file containing information on a loan-level
basis;
 
(b) all of the representations and warranties of the Seller under this Agreement
shall be true and correct as of the related Closing Date (or, with respect to
Subsection 7.01, such other date specified therein) in all material respects and
no default shall have occurred hereunder which, with notice or the passage of
time or both, would constitute an Event of Default hereunder;
 
(c) the Purchaser shall have received from the custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans;
 
(d) the Purchaser shall have received originals of the related Term Sheet
executed by the Seller and a funding memorandum setting forth the Purchase
Price(s), and the accrued interest thereon, for the Mortgage Loan Package; and
 
(e) all other terms and conditions of this Agreement and the related Term Sheet
to be satisfied by the Seller shall have been complied with in all material
respects.
 
Upon satisfaction of the foregoing conditions, the Purchaser shall pay to the
Seller on such Closing Date the Purchase Price for the related Mortgage Loan
Package, plus accrued interest pursuant to Section 4 of this Agreement.


 
33

--------------------------------------------------------------------------------

 


Subsection 8.02 Closing Documents.
 
(a) On or before the initial Closing Date, the Seller shall submit to the
Purchaser fully executed originals of the following documents:
 
(i) this Agreement, in four counterparts;
 
(ii) if requested by the Purchaser, a Custodial Account Letter Agreement;
 
(iii) if requested by the Purchaser, an Escrow Account Letter Agreement; and


(b) On or before each Closing Date, the Seller shall submit to the Purchaser
fully executed originals of the following documents:
 
(i) the related Term Sheet;
 
(ii) the related Mortgage Loan Schedule;
 
(iii) the Purchaser shall have received from its custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans;
 
(iv) a certificate or other evidence of merger or change of name, signed or
stamped by the applicable regulatory authority, if any of the Mortgage Loans
were acquired by the Seller by merger or acquired or originated by the Seller
while conducting business under a name other than its present name, if
applicable.


SECTION 9. [Reserved.]
 
SECTION 10. Costs.
 
The Seller and the Servicer shall pay any commissions due their salespeople and
the legal fees and expenses of their attorneys. The Purchaser shall pay the cost
of delivering the Mortgage Files to the Purchaser or its designee, the cost of
recording the Assignments of Mortgage, any custodial fees incurred in connection
with the release of any Mortgage Loan Documents as may be required by the
servicing activities hereunder and all other costs and expenses incurred in
connection with the sale of the Mortgage Loans by the Seller to the Purchaser,
including without limitation the Purchaser’s attorneys’ fees. The Seller shall
pay the cost of delivering the Mortgage Loan Documents to the Purchaser or its
designee for each related Closing Date.
 
SECTION 11. Administration and Servicing of Mortgage Loans.
 
Subsection 11.01 Servicer to Act as Servicer; Subservicing.
 
Effective as of each related Transfer Date, the Servicer, as an independent
contractor, shall service and administer the Mortgage Loans in accordance with
this Agreement and Customary Servicing Procedures and the terms of the Mortgage
Notes and Mortgages, and shall have full power and authority, acting alone or
through subservicers or agents, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement. With
respect to each Mortgage Loan Package, the related Mortgage Loans shall be
serviced on an interim basis by a servicer to be chosen by the Purchaser, the
Servicer shall have no obligations or duties or liabilities hereunder or
otherwise with respect to the servicing of such Mortgage Loans prior to the
related Transfer Date; provided, however, the Servicer shall be entitled to the
Servicing Fees with respect to such Mortgage Loan Package as of the related
Closing Date. The Purchaser and the Servicer agree to direct payment of such
Servicing Fees, net of any fees agreed to by the Purchaser and the Servicer due
to any servicer or subservicer of the related Mortgage Loans for the period from
the Closing Date to the Transfer Date, to the Servicer at the time of any
related remittance for such period on such Mortgage Loans. The Servicer may
perform its servicing responsibilities through agents or independent
contractors, but shall not thereby be released from any of its responsibilities
hereunder. Notwithstanding anything to the contrary, the Servicer may delegate
any of its duties under this Agreement to one or more of its affiliates without
regard to any of the requirements of this section; provided, however, that the
Servicer shall not be released from any of its responsibilities hereunder by
virtue of such delegation. The Mortgage Loans may be subserviced by one or more
unaffiliated subservicers on behalf of the Servicer provided each subservicer is
a Fannie Mae approved seller/servicer or a Freddie Mac approved seller/servicer
in good standing, and no event has occurred, including but not limited to a
change in insurance coverage, that would make it unable to comply with the
eligibility for seller/servicers imposed by Fannie Mae or Freddie Mac, or which
would require notification to Fannie Mae or Freddie Mac. The Servicer shall pay
all fees and expenses of the subservicer from its own funds (provided that any
such expenditures that would constitute Servicing Advances if made by the
Servicer hereunder shall be reimbursable to the Servicer as Servicing Advances),
and the subservicer’s fee shall not exceed the Servicing Fee.
 
 
34

--------------------------------------------------------------------------------

 
 
At the cost and expense of the Servicer, without any right of reimbursement from
the Custodial Account, the Servicer shall be entitled to terminate the rights
and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the related Mortgage Loans itself.
If the Servicer’s responsibilities and duties under this Agreement are
terminated and if requested to do so by the Purchaser, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of the
subservicer as soon as is reasonably possible. The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and
responsibilities of the subservicer from the Servicer’s own funds without
reimbursement from the Purchaser.
 
The Servicer shall be entitled to enter into an agreement with the subservicer
for indemnification of the Servicer by the subservicer and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.
 
Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving the subservicer shall be deemed to be between the
subservicer and Servicer alone, and the Purchaser shall have no obligations,
duties or liabilities with respect to the subservicer including no obligation,
duty or liability of the Purchaser to pay the subservicer’s fees and expenses.
For purposes of distributions and advances by the Servicer pursuant to this
Agreement, the Servicer shall be deemed to have received a payment on a Mortgage
Loan when the subservicer has received such payment.


 
35

--------------------------------------------------------------------------------

 


 
Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that (unless the Mortgagor is in default with
respect to the Mortgage Loan, or such default is, in the judgment of the
Servicer, imminent, and the Servicer has the consent of the Purchaser) the
Servicer shall not enter into any payment plan or agreement to modify payments
with a Mortgagor lasting more than six (6) months or permit any modification
with respect to any Mortgage Loan that would change the Mortgage Interest Rate,
the Lifetime Rate Cap (if applicable), the Initial Rate Cap (if applicable), the
Periodic Rate Cap (if applicable) or the Gross Margin (if applicable), defer or
forgive the payment of any principal or interest, change the outstanding
principal amount (except for actual payments of principal), make any future
advances or extend the final maturity date with respect to such Mortgage Loan,
or accept substitute or additional collateral or release any collateral for such
Mortgage Loan. Without limiting the generality of the foregoing, the Servicer in
its own name or acting through subservicers or agents is hereby authorized and
empowered by the Purchaser when the Servicer believes it appropriate and
reasonable in its best judgment, to execute and deliver, on behalf of itself or
the Purchaser, all instruments of satisfaction or cancellation, or of partial or
full release, discharge and all other comparable instruments, with respect to
the Mortgage Loans and the Mortgaged Properties and to institute foreclosure
proceedings or obtain a deed-in-lieu of foreclosure so as to convert the
ownership of such properties, and to hold or cause to be held title to such
properties, on behalf of the Purchaser pursuant to the provisions of
Subsection 11.13.
 
The Purchaser shall furnish to the Servicer any powers of attorney and other
documents reasonably necessary or appropriate to enable the Servicer to carry
out its servicing and administrative duties under this Agreement.
 
Whether in connection with the foreclosure of a Mortgage Loan or otherwise, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith judgment that such Servicing Advance would ultimately be recoverable from
REO Disposition Proceeds, Insurance Proceeds or Condemnation Proceeds (with
respect to each of which the Servicer shall have the priority described in
Subsection 11.05 for purposes of withdrawals from the Custodial Account). Any
Servicing Advance in excess of $15,000 shall be made only with the written
approval of the Purchaser.
 
Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense. Upon completion of the inspection, the
Servicer shall promptly provide the Purchaser with a written report of the
environmental inspection. In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Purchaser directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof. In the event the Purchaser directs
the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Subsection 11.05 hereof.


 
36

--------------------------------------------------------------------------------

 


Subsection 11.02 Liquidation of Mortgage Loans.
 
In the event that any payment due under any Mortgage Loan is not paid when the
same becomes due and payable, or in the event the Mortgagor fails to perform any
other covenant or obligation under the Mortgage Loan and such failure continues
beyond any applicable grace period, the Servicer shall take such action as it
shall deem to be in the best interest of the Purchaser. In the event that any
payment due under any Mortgage Loan remains delinquent for a period of
ninety (90) days or more, the Servicer shall commence foreclosure proceedings in
accordance with Customary Servicing Procedures and the guidelines set forth by
Fannie Mae or Freddie Mac and FHA or VA, as applicable. In such connection, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances. If the portion of any Liquidation Proceeds allocable as a recovery of
interest on any Mortgage Loan is less than the full amount of accrued and unpaid
interest on such Mortgage Loan as of the date such proceeds are received, then
the applicable Servicing Fees with respect to such Mortgage Loan shall be paid
first and any amounts remaining thereafter shall be distributed to the
Purchaser.
 
Subsection 11.03 Collection of Mortgage Loan Payments.
 
Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable. Further, the Servicer
will in accordance with Customary Servicing Procedures ascertain and estimate
taxes, assessments, fire and hazard insurance premiums, premiums for Primary
Mortgage Insurance Policies, and all other charges that, as provided in any
Mortgage, will become due and payable to the end that the installments payable
by the Mortgagors will be sufficient to pay such charges as and when they become
due and payable.
 
Subsection 11.04 Establishment of Custodial Account; Deposits in Custodial
Account.
 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Bank of America, National
Association, in trust for RWT Holdings, Inc. as Purchaser of Mortgage Loans and
various Mortgagors.” Such Custodial Account shall be established with a
commercial bank, a savings bank or a savings and loan association (which may be
a depository affiliate of the Servicer) which meets the guidelines set forth by
Fannie Mae or Freddie Mac as an eligible depository institution for custodial
accounts. The Custodial Account shall initially be established and maintained at
Bank of America, National Association, or any successor thereto, and shall not
be transferred to any other depository institution without the Purchaser’s
approval, which shall not unreasonably be withheld. In any case, the Custodial
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Servicer.


 
37

--------------------------------------------------------------------------------

 


 
The Servicer shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received or made by it subsequent
to the related Cut-off Date (other than in respect of principal and interest on
the Mortgage Loans due on or before the related Cut-off Date):
 
(a) all payments on account of principal, including Principal Prepayments, on
the Mortgage Loans;
 
(b) all payments on account of interest on the Mortgage Loans adjusted to the
related Mortgage Loan Remittance Rate;
 
(c) all Liquidation Proceeds;
 
(d) all proceeds received by the Servicer under any title insurance policy,
hazard insurance policy, Primary Mortgage Insurance Policy or other insurance
policy other than proceeds to be held in the Escrow Account and applied to the
restoration or repair of the Mortgaged Property or released to the Mortgagor in
accordance with Customary Servicing Procedures;
 
(e) all awards or settlements in respect of condemnation proceedings or eminent
domain affecting any Mortgaged Property which are not released to the Mortgagor
in accordance with Customary Servicing Procedures;
 
(f) any amount required to be deposited in the Custodial Account pursuant to
Subsections 11.15, 11.17 and 11.19;
 
(g) any amount required to be deposited by the Servicer in connection with any
REO Property pursuant to Subsection 11.13;
 
(h) all amounts required to be deposited by the Servicer in connection with
shortfalls in principal amount of Substitute Mortgage Loans pursuant to
Subsection 7.03;
 
(i) with respect to each Full Prepayment and each Partial Prepayment, an amount
(to be paid by the Servicer out of its own funds) equal to the Prepayment
Interest Shortfall; provided, however, that the Servicer’s aggregate obligations
under this paragraph for any month shall be limited to the total amount of
Servicing Fees actually received with respect to the Mortgage Loans by the
Servicer during such month; and
 
(j) amounts required to be deposited by the Servicer in connection with the
deductible clause of any hazard insurance policy.


 
38

--------------------------------------------------------------------------------

 


 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and other ancillary fees need not be deposited by the Servicer in the
Custodial Account.
 
The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer for the benefit of the
Purchaser, which shall mature not later than the Business Day next preceding the
Remittance Date next following the date of such investment (except that (A) any
investment in the institution with which the Custodial Account is maintained may
mature on such Remittance Date and (B) any other investment may mature on such
Remittance Date if the Servicer shall advance funds on such Remittance Date,
pending receipt thereof to the extent necessary to make distributions to the
Purchaser) and shall not be sold or disposed of prior to maturity.
Notwithstanding anything to the contrary herein and above, all income and gain
realized from any such investment shall be for the benefit of the Servicer and
shall be subject to withdrawal by the Servicer. The amount of any losses
incurred in respect of any such investments shall be deposited in the Custodial
Account by the Servicer out of its own funds immediately as realized.


Subsection 11.05 Withdrawals From the Custodial Account.
 
The Servicer shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:
 
(a) to make payments to the Purchaser in the amounts and in the manner provided
for in Subsection 11.15;
 
(b) to reimburse itself for P&I Advances, the Servicer’s right to reimburse
itself pursuant to this subclause (b) with respect to any Mortgage Loan being
limited to related Liquidation Proceeds, Condemnation Proceeds, Insurance
Proceeds and such other amounts as may be collected by the Servicer from the
Mortgagor or otherwise relating to the Mortgage Loan, it being understood that,
in the case of any such reimbursement, the Servicer’s right thereto shall be
prior to the rights of the Purchaser with respect to such Mortgage Loan, except
that, where the Seller is required to repurchase a Mortgage Loan, pursuant to
Subsection 7.03, the Servicer’s right to such reimbursement shall be subsequent
to the payment to the Purchaser of the Repurchase Price pursuant to
Subsection 7.03, and all other amounts required to be paid to the Purchaser with
respect to such Mortgage Loan;
 
(c) to reimburse itself for any unpaid Servicing Fees and for unreimbursed
Servicing Advances, the Servicer’s right to reimburse itself pursuant to this
subclause (c) with respect to any Mortgage Loan being limited to related
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such other
amounts as may be collected by the Servicer from the Mortgagor or otherwise
relating to the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicer’s right thereto shall be prior to the rights of the
Purchaser unless the Seller is required to repurchase a Mortgage Loan pursuant
to Subsection 7.03, or Seller is required to pay the Prepayment Interest
Shortfall pursuant to Subsection 11.15, in which case the Servicer’s right to
such reimbursement shall be subsequent to the payment to the Purchaser of the
related Repurchase Price pursuant to Subsection 7.03, or Seller is required to
pay Prepayment Interest Shortfall pursuant to Subsection 11.15, and all other
amounts required to be paid to the Purchaser with respect to such Mortgage Loan;


 
39

--------------------------------------------------------------------------------

 


(d) to reimburse itself for unreimbursed Servicing Advances and for unreimbursed
P&I Advances, to the extent that such amounts are nonrecoverable (as certified
by the Servicer to the Purchaser in an Officer’s Certificate) by the Servicer
pursuant to subclause (b) or (c) above, provided that the Mortgage Loan for
which such advances were made is not required to be repurchased by a Seller
pursuant to Subsection 7.03;
 
(e) to reimburse itself for expenses incurred by and reimbursable to it pursuant
to Subsection 12.01;
 
(f) to withdraw amounts to make P&I Advances in accordance with
Subsection 11.17;
 
(g) to pay to itself any interest earned or any investment earnings on funds
deposited in the Custodial Account, net of any losses on such investments;
 
(h) to withdraw any amounts inadvertently deposited in the Custodial Account;
and
 
(i) to clear and terminate the Custodial Account upon the termination of this
Agreement.
 
Upon request, the Servicer will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.
 
Subsection 11.06 Establishment of Escrow Account; Deposits in Escrow Account.
 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts (collectively, the “Escrow Account”), titled “Bank of
America, National Association, in trust for RWT Holdings, Inc. as Purchaser of
Mortgage Loans and various Mortgagors.” The Escrow Account shall be established
with a commercial bank, a savings bank or a savings and loan association (which
may be a depository affiliate of Servicer), which meets the guidelines set forth
by Fannie Mae or Freddie Mac as an eligible institution for escrow accounts. The
Escrow Account shall initially be established and maintained at Bank of America,
National Association, or any successor thereto, and shall not be transferred to
any other depository institution without the Purchaser’s approval, which shall
not unreasonably be withheld. In any case, the Escrow Account shall be insured
by the FDIC in a manner which shall provide maximum available insurance
thereunder and which may be drawn on by the Servicer.
 
The Servicer shall deposit in the Escrow Account on a daily basis, and retain
therein: (a) all Escrow Payments collected on account of the Mortgage Loans, for
the purpose of effecting timely payment of any such items as required under the
terms of this Agreement and (b) all amounts representing proceeds of any hazard
insurance policy which are to be applied to the restoration or repair of any
Mortgaged Property. The Servicer shall make withdrawals therefrom only in
accordance with Subsection 11.07 hereof. As part of its servicing duties, the
Servicer shall pay to the Mortgagors interest on funds in the Escrow Account, to
the extent required by law.


 
40

--------------------------------------------------------------------------------

 


Subsection 11.07 Withdrawals From Escrow Account.
 
Withdrawals from the Escrow Account shall be made by the Servicer only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire and hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse the
Servicer for any Servicing Advance made by Servicer pursuant to Subsection 11.08
hereof with respect to a related Mortgage Loan, (c) to refund to any Mortgagor
any funds found to be in excess of the amounts required under the terms of the
related Mortgage Loan, (d) for transfer to the Custodial Account upon default of
a Mortgagor or in accordance with the terms of the related Mortgage Loan and if
permitted by applicable law, (e) for application to restore or repair of the
Mortgaged Property, (f) to pay to the Mortgagor, to the extent required by law,
any interest paid on the funds deposited in the Escrow Account, (g) to pay to
itself any interest earned on funds deposited in the Escrow Account (and not
required to be paid to the Mortgagor), (h) to the extent permitted under the
terms of the related Mortgage Note and applicable law, to pay late fees with
respect to any Monthly Payment which is received after the applicable grace
period, (i) to withdraw suspense payments that are deposited into the Escrow
Account, (j) to withdraw any amounts inadvertently deposited in the Escrow
Account or (k) to clear and terminate the Escrow Account upon the termination of
this Agreement.
 
Subsection 11.08 Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
 
With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for Primary Mortgage Insurance Policies and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage. To the extent that a Mortgage does not provide for Escrow
Payments, the Servicer shall determine that any such payments are made by the
Mortgagor. The Servicer assumes full responsibility for the timely payment of
all such bills and shall effect timely payments of all such bills irrespective
of each Mortgagor’s faithful performance in the payment of same or the making of
the Escrow Payments and shall make Servicing Advances to effect such payments,
subject to its ability to recover such Servicing Advances pursuant to
Subsections 11.05(c), 11.05(d) and 11.07(b). No costs incurred by the Servicer
or subservicers in effecting the payment of taxes and assessments on the
Mortgaged Properties shall, for the purpose of calculating remittances to the
Purchaser, be added to the amount owing under the related Mortgage Loans,
notwithstanding that the terms of such Mortgage Loans so permit.


 
41

--------------------------------------------------------------------------------

 


Subsection 11.09 Transfer of Accounts.
 
The Servicer may transfer the Custodial Account or the Escrow Account to a
different depository institution. Such transfer shall be made only upon
providing written notice to the Purchaser.
 
Subsection 11.10 Maintenance of Hazard Insurance.
 
The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount which is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property or (b) the greater of
(i) the outstanding principal balance owing on the Mortgage Loan and (ii) an
amount such that the proceeds of such insurance shall be sufficient to avoid the
application to the Mortgagor or loss payee of any coinsurance clause under the
policy. If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as a special flood hazard
area (and such flood insurance has been made available) the Servicer will cause
to be maintained a flood insurance policy meeting the requirements of the
National Flood Insurance Program, in an amount representing coverage not less
than the lesser of (A) the minimum amount required under the terms of the
coverage to compensate for any damage or loss to the Mortgaged Property on a
replacement-cost basis (or the outstanding principal balance of the Mortgage
Loan if replacement-cost basis is not available) or (B) the maximum amount of
insurance available under the National Flood Insurance Program. The Servicer
shall also maintain on REO Property fire and hazard insurance with extended
coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property, liability insurance and, to
the extent required and available under the National Flood Insurance Program,
flood insurance in an amount required above. Any amounts collected by the
Servicer under any such policies (other than amounts to be deposited in the
Escrow Account and applied to the restoration or repair of the property subject
to the related Mortgage or property acquired in liquidation of the Mortgage
Loan, or to be released to the Mortgagor in accordance with Customary Servicing
Procedures) shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Subsection 11.05. It is understood and agreed that no earthquake or
other additional insurance need be required by the Servicer of any Mortgagor or
maintained on REO Property other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance. All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to Servicer, and shall provide for
at least thirty (30) days prior written notice of any cancellation, reduction in
amount or material change in coverage to the Servicer. The Servicer shall not
interfere with the Mortgagor’s freedom of choice in selecting either its
insurance carrier or agent; provided, however, that the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are acceptable to Fannie Mae or Freddie Mac and FHA or VA, as
applicable, and are licensed to do business in the state wherein the property
subject to the policy is located.
 
The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or Freddie Mac requirements and FHA or VA
requirements, as applicable.


 
42

--------------------------------------------------------------------------------

 


Subsection 11.11 Maintenance of Primary Mortgage Insurance Policy; Claims.
 
With respect to each Mortgage Loan with a LTV in excess of 80%, the Servicer
shall, without any cost to the Purchaser, maintain or cause the Mortgagor to
maintain in full force and effect a Primary Mortgage Insurance Policy insuring
the portion over 78% (or such other percentage in conformance with then current
Fannie Mae requirements until terminated pursuant to the Homeowners Protection
Act of 1988, 12 USC § 4901, et seq. or any other applicable federal, state or
local law or regulation. In the event that such Primary Mortgage Insurance
Policy shall be terminated other than as required by law, the Servicer shall
obtain from another insurer a comparable replacement policy, with a total
coverage equal to the remaining coverage of such terminated Primary Mortgage
Insurance Policy. If the insurer shall cease to be a qualified insurer, the
Servicer shall obtain from another qualified insurer a replacement Primary
Mortgage Insurance Policy. The Servicer shall not take any action which would
result in noncoverage under any applicable Primary Mortgage Insurance Policy of
any loss which, but for the actions of the Servicer would have been covered
thereunder. In connection with any assumption or substitution agreement entered
into or to be entered into pursuant to Subsection 11.18, the Servicer shall
promptly notify the insurer under the related Primary Mortgage Insurance Policy,
if any, of such assumption or substitution of liability in accordance with the
terms of such Primary Mortgage Insurance Policy and shall take all actions which
may be required by such insurer as a condition to the continuation of coverage
under such Primary Mortgage Insurance Policy. If such Primary Mortgage Insurance
Policy is terminated as a result of such assumption or substitution of
liability, the Servicer shall obtain a replacement Primary Mortgage Insurance
Policy as provided above.
 
In connection with its activities as servicer, the Servicer agrees to prepare
and present or to assist the Purchaser in preparing and presenting, on behalf of
itself and the Purchaser, claims to the insurer under any Primary Mortgage
Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage Insurance Policy and, in this regard, to take such action as
shall be necessary to permit recovery under any Primary Mortgage Insurance
Policy respecting a defaulted Mortgage Loan. Pursuant to Subsection 11.06, any
amounts collected by the Servicer under any Primary Mortgage Insurance Policy
shall be deposited in the Escrow Account, subject to withdrawal pursuant to
Subsection 11.07.
 
Subsection 11.12 Fidelity Bond; Errors and Omissions Insurance.
 
The Servicer shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans. These
policies must insure the Servicer against losses resulting from fraud, theft,
errors, omissions, negligence, dishonest or fraudulent acts committed by the
Servicer’s personnel, any employees of outside firms that provide data
processing services for the Servicer, and temporary contract employees or
student interns. The Fidelity Bond shall also protect and insure the Servicer
against losses in connection with the release or satisfaction of a Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby. No
provision of this Subsection 11.12 requiring such Fidelity Bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
Fidelity Bond and insurance policy shall be at least equal to the corresponding
amounts required by FHA or VA, Fannie Mae in the Fannie Mae Guides or by Freddie
Mac in the Freddie Mac Guide, as amended or restated from time to time, as
applicable, or in an amount as may be permitted to the Servicer by express
waiver of FHA or VA and Fannie Mae or Freddie Mac, as applicable. Upon request
of the Purchaser, the Servicer shall cause to be delivered to the Purchaser a
certified true copy of such Fidelity Bond or a certificate evidencing the same
with a statement that the Servicer shall endeavor to provide written notice to
the Purchaser thirty (30) days prior to modification or any material change.


 
43

--------------------------------------------------------------------------------

 


Subsection 11.13 Title, Management and Disposition of REO Property.
 
(a) Subject to Subsection 11.02, in the event that title to the Mortgaged
Property is acquired in foreclosure or by deed in lieu of foreclosure, the deed
or certificate of sale shall be taken in the name of the Purchaser or its
nominee.
 
(b) The Purchaser, by giving notice to the Servicer, may elect to manage and
dispose of all REO Property acquired pursuant to this Agreement by itself. If
the Purchaser so elects, the Purchaser shall assume control of REO Property at
the time of its acquisition and the Servicer shall forward the related Mortgage
File to the Purchaser as soon as is practicable. Promptly upon assumption of
control of any REO Property, the Purchaser shall reimburse any related Servicing
Advances or other expenses incurred by the Servicer with respect to that REO
Property.
 
(c) If the Purchaser has not informed the Servicer that it will manage REO
Property, the provisions of this Subsection 11.13(c) shall apply. The Servicer
shall cause to be deposited on a daily basis in the Custodial Account all
revenues received with respect to the conservation of the related REO Property.
The Servicer shall make distributions as required on each Remittance Date to the
Purchaser of the net cash flow from the REO Property (which shall equal the
revenues from such REO Property net of the expenses described above and of any
reserves reasonably required from time to time to be maintained to satisfy
anticipated liabilities for such expenses).
 
The disposition of REO Property shall be carried out by the Servicer, subject to
Subsection 11.01. The Purchaser shall pay the Servicer a fee of 1.5% of the
sales price for such REO Property for services associated with managing the REO
Property through its disposition. Upon the request of the Purchaser, and at the
Purchaser’s expense, the Servicer shall cause an appraisal of the REO Property
to be performed for the Purchaser.
 
The Servicer shall either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed. Any disbursement in excess of $15,000 shall be
made only with the written approval of the Purchaser. The Servicer shall deduct
such costs from the proceeds of the sale of the REO Property (providing
documentary evidence of such costs) and shall not withdraw funds to cover such
costs from the Custodial Account.


 
44

--------------------------------------------------------------------------------

 


Subsection 11.14 Servicing Compensation.
 
As compensation for its services hereunder and subject to Subsection 11.15, the
Servicer shall be entitled to retain the Servicing Fee from interest payments
actually collected on the Mortgage Loans. Additional servicing compensation in
the form of assumption fees, late payment charges, prepayment penalties, fees
related to the disposition of REO Property and other ancillary income shall be
retained by the Servicer to the extent not required to be deposited in the
Custodial Account. The Servicer shall be required to pay all expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement therefor except as specifically provided for herein.
The Servicing Fee shall not be reduced by the amount of any guarantee fee
payable to FHA or VA.
 
Subsection 11.15 Distributions.
 
On each Remittance Date the Servicer shall remit by wire transfer of immediately
available funds to the account designated in writing by the Purchaser of record
on the preceding Record Date (a) all amounts credited to the Custodial Account
at the close of business on the related Determination Date, net of charges
against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(b) through (h), plus (b) all amounts, if any, which the
Servicer is obligated to distribute pursuant to Subsection 11.17, minus (c) any
amounts attributable to Principal Prepayments received after the end of the
calendar month preceding the month in which the Remittance Date occurs, minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Due Dates subsequent to the first day of the month in which the Remittance
Date occurs.
 
Not later than each Remittance Date, the Seller shall from its own funds deposit
in the Custodial Account an amount equal to the aggregate Prepayment Interest
Shortfall due to either Partial Prepayment or Full Prepayment, if any, existing
in respect of the related Principal Prepayment Period.
 
With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Servicer shall pay to the Purchaser interest
on any such late payment at an annual rate equal to the rate of interest as is
publicly announced from time to time at its principal office by Bank of America,
National Association, or its successor, as its prime lending rate, adjusted as
of the date of each change, plus two percent (2%), but in no event greater than
the maximum amount permitted by applicable law. Such interest shall be paid by
the Servicer to the Purchaser on the date such late payment is made and shall
cover the period commencing with the Business Day on which such payment was due
and ending with the Business Day immediately preceding the Business Day on which
such payment is made, both inclusive. The payment by the Servicer of any such
interest shall not be deemed an extension of time for payment or a waiver of any
Event of Default by the Servicer.
 
Subsection 11.16 Statements to the Purchaser.
 
Not later than five (5) days prior to each related Remittance Date, the Servicer
shall forward to the Purchaser in an electronic format a statement,
substantially in the form of Exhibit 5 and certified by a Servicing Officer,
setting forth on a loan-by-loan basis: (a) the amount of the distribution made
on such Remittance Date which is allocable to principal and allocable to
interest; (b) the amount of servicing compensation received by the Servicer
during the prior calendar month; and (c) the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the preceding month. Such statement
shall also include information regarding delinquencies on Mortgage Loans,
indicating the number and aggregate principal amount of Mortgage Loans which are
either one (1), two (2) or three (3) or more months delinquent. The Servicer
shall submit to the Purchaser monthly a liquidation report with respect to each
Mortgaged Property sold in a foreclosure sale as of the related Record Date and
not previously reported. Such liquidation report shall be incorporated into the
remittance report delivered to Purchaser in the form of Exhibit 5 hereto. The
Servicer shall also provide such information as set forth above to the Purchaser
in electronic form in the Servicer’s standard format, a copy of which has been
provided by the Servicer.


 
45

--------------------------------------------------------------------------------

 


 
The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any applicable law with
respect to the Mortgage Loans and the transactions contemplated hereby. In
addition, the Servicer shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for such Purchaser to prepare
federal income tax returns as the Purchaser may reasonably request from time to
time.
 
Subsection 11.17 Advances by the Servicer.
 
On the Business Day immediately preceding each related Remittance Date, the
Servicer shall either (a) deposit in the Custodial Account from its own funds an
amount equal to the aggregate amount of all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date (each such advance, a
“P&I Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Subsection 11.17, used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any combination of (a)
or (b) aggregating the total amount of advances to be made. Any amounts held for
future distribution and so used shall be replaced by the Servicer by deposit in
the Custodial Account on or before any future Remittance Date if funds in the
Custodial Account on such Remittance Date shall be less than payments to the
Purchaser required to be made on such Remittance Date. The Servicer’s obligation
to make P&I Advances as to any Mortgage Loan will continue through the last
Monthly Payment due prior to the payment in full of a Mortgage Loan, or through
the last related Remittance Date prior to the Remittance Date for the
distribution of all other payments or recoveries (including proceeds under any
title, hazard or other insurance policy, or condemnation awards) with respect to
a Mortgage Loan; provided, however, that such obligation shall cease if the
Servicer, in its good faith judgment, determines that such P&I Advances would
not be recoverable pursuant to Subsection 11.05(d). The determination by the
Servicer that a P&I Advance, if made, would be nonrecoverable, shall be
evidenced by an Officer’s Certificate of the Servicer, delivered to the
Purchaser, which details the reasons for such determination. The Servicer shall
not have any obligation to advance amounts in respect of shortfalls relating to
the Servicemembers Civil Relief Act and similar state and local laws.


 
46

--------------------------------------------------------------------------------

 


Subsection 11.18 Assumption Agreements.
 
The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval, the Servicer shall permit such assumption if so
required in accordance with the terms of the Mortgage or the Mortgage Note. When
the Mortgaged Property has been conveyed by the Mortgagor prior to payment in
full of the Mortgage Loan, the Servicer will, to the extent it has knowledge of
such conveyance, exercise its rights to accelerate the maturity of such Mortgage
Loan under the “due-on-sale” clause applicable thereto; provided, however, the
Servicer will not exercise such rights if prohibited by law from doing so or if
the exercise of such rights would impair or threaten to impair any recovery
under the related Primary Mortgage Insurance Policy, if any. In connection with
any such assumption, the outstanding principal amount, the Monthly Payment, the
Mortgage Interest Rate, the Lifetime Rate Cap (if applicable), the Gross Margin
(if applicable), the Initial Rate Cap (if applicable) or the Periodic Rate Cap
(if applicable) of the related Mortgage Note shall not be changed, and the term
of the Mortgage Loan will not be increased or decreased. If an assumption is
allowed pursuant to this Subsection 11.18, the Servicer with the prior consent
of the issuer of the Primary Mortgage Insurance Policy, if any, is authorized to
enter into a substitution of liability agreement with the purchaser of the
Mortgaged Property pursuant to which the original Mortgagor is released from
liability and the purchaser of the Mortgaged Property is substituted as
Mortgagor and becomes liable under the Mortgage Note.
 
Subsection 11.19 Satisfaction of Mortgages and Release of Mortgage Files.
 
Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer will obtain the portion of the Mortgage File that is
in the possession of the Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage and notify the Purchaser in
accordance with the provisions of this Agreement. The Purchaser agrees to
deliver to the Servicer (or cause to be delivered to the Servicer) the original
Mortgage Note for any Mortgage Loan not later than five (5) Business Days
following its receipt of a notice from the Servicer that such a payment in full
has been received or that a notification has been received that such a payment
in full shall be made. Such Mortgage Note shall be held by the Servicer, in
trust, for the purpose of canceling such Mortgage Note and delivering the
canceled Mortgage Note to the Mortgagor in a timely manner as and to the extent
provided under any applicable federal or state law.
 
In the event the Servicer grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage, the
Servicer shall remit to the Purchaser the Stated Principal Balance of the
related Mortgage Loan by deposit thereof in the Custodial Account. The Fidelity
Bond shall insure the Servicer against any loss it may sustain with respect to
any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.


 
47

--------------------------------------------------------------------------------

 


Subsection 11.20 Servicer Shall Provide Access and Information as Reasonably
Required.
 
The Servicer shall provide to the Purchaser, and for any Purchaser insured by
FDIC or NAIC, the supervisory agents and examiners of FDIC and OTS or NAIC,
access to any documentation regarding the Mortgage Loans which may be required
by applicable regulations. Such access shall be afforded without charge, but
only upon reasonable request, during normal business hours and at the offices of
the Servicer.
 
In addition, the Servicer shall furnish upon request by the Purchaser, during
the term of this Agreement, such periodic, special or other reports or
information, whether or not provided for herein, as shall be necessary,
reasonable and appropriate with respect to the purposes of this Agreement and
applicable regulations. All such reports or information shall be provided by and
in accordance with all reasonable instructions and directions the Purchaser may
require. The Servicer agrees to execute and deliver all such instruments and
take all such action as the Purchaser, from time to time, may reasonably request
in order to effectuate the purposes and to carry out the terms of this
Agreement.
 
Subsection 11.21 Inspections.
 
The Servicer shall inspect the Mortgaged Property as often deemed necessary by
the Servicer to assure itself that the value of the Mortgaged Property is being
preserved. In addition, if any Mortgage Loan is more than ninety (90) days
delinquent, the Servicer shall, upon written request of the Purchaser, inspect
the Mortgaged Property and shall conduct subsequent inspections in accordance
with Customary Servicing Procedures or as may be required by the primary
mortgage guaranty insurer. The Servicer shall keep written report of each such
inspection and shall provide a copy of such inspection to the Purchaser upon the
request of the Purchaser.
 
Subsection 11.22 Restoration of Mortgaged Property.
 
The Servicer need not obtain the approval of the Purchaser prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures. For claims greater than $15,000,
at a minimum, the Servicer shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
 
(a) the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
 
(b) the Servicer shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens;
 
(c) the Servicer shall verify that the Mortgage Loan is not in default; and


 
48

--------------------------------------------------------------------------------

 


(d) pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.
 
If the Purchaser is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 
Subsection 11.23 Fair Credit Reporting Act.
 
The Servicer, in its capacity as servicer for each Mortgage Loan, agrees to
fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis.
 
SECTION 12.   The Servicer.
 
Subsection 12.01 Indemnification; Third Party Claims.
 
(a) The Servicer agrees to indemnify and hold harmless the Purchaser against any
and all claims, losses, penalties, fines, forfeitures, legal fees and related
costs, judgments, and any other costs, fees and expenses that the Purchaser may
sustain in any way related to the failure of the Servicer to service the
Mortgage Loans in compliance with the terms of this Agreement.
 
(b) The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume (with the written consent of the Purchaser) the defense of
any such claim and pay all expenses in connection therewith, including counsel
fees. If the Servicer has assumed the defense of the Purchaser, the Servicer
shall provide the Purchaser with a written report of all expenses and advances
incurred by the Servicer pursuant to this Subsection 12.01 and the Purchaser
shall promptly reimburse the Servicer for all amounts advanced by it pursuant to
the preceding sentence except when the claim in any way relates to the failure
of the Servicer to service the Mortgage Loans in accordance with the terms of
this Agreement.
 
Subsection 12.02 Merger or Consolidation of the Servicer.
 
The Servicer will keep in full effect its existence, rights and franchises as a
national banking association, and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement.
 
Any Person into which the Servicer may be merged or consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Servicer
shall be a party, or any Person succeeding to substantially all of the business
of the Servicer (whether or not related to loan servicing), shall be the
successor of the Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.


 
49

--------------------------------------------------------------------------------

 


Subsection 12.03 Limitation on Liability of the Servicer and Others.
 
The duties and obligations of the Servicer shall be determined solely by the
express provisions of this Agreement, the Servicer shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Agreement and no implied covenants or obligations shall be read into
this Agreement against the Servicer. Neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be under any
liability to the Purchaser for any action taken or for refraining from the
taking of any action in accordance with Customary Servicing Procedures and
otherwise in good faith pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer against
any liability resulting from any breach of any representation or warranty made
herein, or from any liability specifically imposed on the Servicer herein; and,
provided further, that this provision shall not protect the Servicer against any
liability that would otherwise be imposed by reason of the willful misfeasance,
bad faith or gross negligence in the performance of duties or by reason of
reckless disregard of the obligations or duties hereunder. The Servicer and any
director, officer, employee or agent of the Servicer may rely on any document of
any kind which it in good faith reasonably believes to be genuine and to have
been adopted or signed by the proper authorities respecting any matters arising
hereunder. Subject to the terms of Subsection 12.01, the Servicer shall have no
obligation to appear with respect to, prosecute or defend any legal action which
is not incidental to the Servicer’s duty to service the Mortgage Loans in
accordance with this Agreement.
 
Subsection 12.04 Seller and Servicer Not to Resign.
 
Neither the Seller nor the Servicer shall assign this Agreement or resign from
the obligations and duties hereby imposed on it except by mutual consent of the
Servicer or the Seller, as the case may be, and the Purchaser or upon the
determination that the Servicer’s duties hereunder are no longer permissible
under applicable law and such incapacity cannot be cured by the Servicer. Any
such determination permitting the unilateral resignation of the Servicer shall
be evidenced by an Opinion of Counsel to such effect delivered to the Purchaser,
which Opinion of Counsel shall be in form and substance acceptable to the
Purchaser. No such resignation or assignment shall become effective until a
successor has assumed the Servicer’s responsibilities and obligations hereunder
in accordance with Subsection 14.02.
 
Subsection 12.05  Liability for Failure to Deliver Servicing Files.
 
The Servicer shall have no liability for any failure to carry out its servicing
responsibilities hereunder which is directly caused by the failure of a prior
owner of the related Mortgage Loans to deliver to the Servicer the Servicing
Files (or portions thereof) necessary to service such Mortgage Loans in material
compliance with the Customary Servicing Procedures or this Agreement.
 
SECTION 13.  Default.
 
Subsection 13.01 Events of Default.
 
In case one or more of the following Events of Default by the Servicer shall
occur and be continuing:


 
50

--------------------------------------------------------------------------------

 


(a) any failure by the Servicer to remit to the Purchaser any payment required
to be made under the terms of this Agreement which continues unremedied for a
period of two (2) Business Days after the date upon which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Servicer by the Purchaser;
 
(b) failure by the Servicer to duly observe or perform, in any material respect,
any other covenants, obligations or agreements of the Servicer as set forth in
this Agreement which failure continues unremedied for a period of thirty (30)
days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to the Servicer by the Purchaser;
 
(c) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Servicer and such decree or order
shall have remained in force, undischarged or unstayed for a period of
sixty (60) days;
 
(d) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Servicer
or relating to all or substantially all of the Servicer’s property;
 
(e) the Servicer shall admit in writing its inability to pay its debts as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations;
 
(f) the Servicer shall cease to be qualified to do business under the laws of
any state in which a Mortgaged Property is located, but only to the extent such
qualification is necessary to ensure the enforceability of each Mortgage Loan
and to perform the Servicer’s obligations under this Agreement; or
 
(g) the Servicer shall fail to meet the servicer eligibility qualifications of
Fannie Mae or the Servicer shall fail to meet the servicer eligibility
qualifications of Freddie Mac;
 
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Servicer, may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, commence termination of
all the rights and obligations of the Servicer under this Agreement and in and
to the Mortgage Loans and the proceeds thereof. Upon receipt by the Servicer of
such written notice from the Purchaser stating that they intend to terminate the
Servicer as a result of such Event of Default, all authority and power of the
Servicer under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the successor appointed pursuant to
Subsection 14.02. Upon written request from the Purchaser, the Servicer shall
prepare, execute and deliver to a successor any and all documents and other
instruments, place in such successor’s possession all Mortgage Files and do or
cause to be done all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, including, but not limited to, the
transfer and endorsement or assignment of the Mortgage Loans and related
documents to the successor at the Servicer’s sole expense. The Servicer agrees
to cooperate with the Purchaser and such successor in effecting the termination
of the Servicer’s responsibilities and rights hereunder, including, without
limitation, the transfer to such successor for administration by it of all
amounts which shall at the time be credited by the Servicer to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.


 
51

--------------------------------------------------------------------------------

 


Subsection 13.02 Waiver of Default.
 
The Purchaser may waive any default by the Servicer in the performance of its
obligations hereunder and its consequences. Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.
 
SECTION 14.  Termination.
 
Subsection 14.01 Termination.
 
The respective obligations and responsibilities of the Servicer, as servicer,
shall terminate upon (a) the distribution to the Purchaser of the final payment
or liquidation with respect to the last Mortgage Loan (or advances of same by
the Servicer) or (b) the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure with respect to the last Mortgage Loan and the
remittance of all funds due hereunder. Upon written request from the Purchaser
in connection with any such termination, the Servicer shall prepare, execute and
deliver, any and all documents and other instruments, place in the Purchaser’s
possession all Mortgage Files, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Purchaser’s sole expense. The
Servicer agrees to cooperate with the Purchaser and such successor in effecting
the termination of the Servicer’s responsibilities and rights hereunder as
servicer, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Servicer to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans.
 
Subsection 14.02 Successors to the Servicer.
 
Prior to the termination of the Servicer’s responsibilities and duties under
this Agreement pursuant to Subsections 12.04, 13.01 or 14.01, the Purchaser
shall, (a) succeed to and assume all of the Servicer’s responsibilities, rights,
duties and obligations under this Agreement or (b) appoint a successor which
shall succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Servicer under this Agreement upon such termination. In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree. In the event that the Servicer’s
duties, responsibilities and liabilities under this Agreement shall be
terminated pursuant to the aforementioned Subsections, the Servicer shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor. The resignation or
removal of the Servicer pursuant to the aforementioned Subsections shall not
become effective until a successor shall be appointed pursuant to this
Subsection and shall in no event relieve the Seller of the representations and
warranties made pursuant to Subsections 7.01 and 7.02 and the remedies available
to the Purchaser under Subsection 7.03, it being understood and agreed that the
provisions of such Subsections 7.01 and 7.02 shall be applicable to the Seller
notwithstanding any such resignation or termination of the Servicer, or the
termination of this Agreement.


 
52

--------------------------------------------------------------------------------

 


 
Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this Agreement.
Any termination or resignation of the Servicer or this Agreement pursuant to
Subsections 12.04, 13.01 or 14.01 shall not affect any claims that the Purchaser
may have against the Servicer arising prior to any such termination or
resignation.
 
The Servicer shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and the Servicer shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Servicer.
 
Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Purchaser of such appointment.
 
SECTION 15.  Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:


(a)   if to the Purchaser:
 
RWT Holdings, Inc.
One Belvedere Place, Suite 360
Mill Valley, CA 94904
Attention: Laura J. Jeffery
Phone: (415) 380-2337
Facsimile: (415) 381-1773
 
(b)   if to the Seller:
 
Bank of America, National Association


 
53

--------------------------------------------------------------------------------

 


201 North Tryon Street
Charlotte, North Carolina 28255
Attention: Secondary Marketing Manager
 
(c)   if to the Servicer:
Bank of America, National Association
101 East Main Street, Suite 400
Louisville, Kentucky 40232
Attention: Servicing Manager
 
or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
 
SECTION 16.  Severability Clause.
 
Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.
 
SECTION 17.  No Partnership.
 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the
Purchaser.
 
SECTION 18.  Counterparts.
 
This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.


 
54

--------------------------------------------------------------------------------

 


SECTION 19.  Governing Law.
 
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK OR ANY OTHER JURISDICTION.


SECTION 20.  Intention of the Parties.
 
It is the intention of the parties that the Purchaser is purchasing, and the
Seller is selling, the Mortgage Loans and not a debt instrument of the Seller or
another security. Accordingly, the parties hereto each intend to treat the
transaction for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans. The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the federal income
tax consequences of owning the Mortgage Loans and the Seller shall cooperate
with all reasonable requests made by the Purchaser in the course of such review.
 
It is not the intention of the parties that such conveyances be deemed a pledge
thereof. However, in the event that, notwithstanding the intent of the parties,
such assets are held to be the property of the Seller or if for any other reason
this Agreement is held or deemed to create a security interest in either such
assets, then (a) this Agreement shall be deemed to be a security agreement
within the meaning of the Uniform Commercial Code of the State of New York and
(b) the conveyances provided for in this Agreement shall be deemed to be an
assignment and a grant by the Seller to the Purchaser of a security interest in
all of the assets transferred, whether now owned or hereafter acquired.


SECTION 21.  Waivers.
 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.


SECTION 22.  Exhibits.
 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.


SECTION 23.  General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:


 
55

--------------------------------------------------------------------------------

 


(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
 
(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
 
(c) references herein to “Articles,” “Sections,” “Subsections,” “Paragraphs” and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;
 
(d) reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(e) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and
 
(f) the term “include” or “including” shall mean without limitation by reason of
enumeration.


SECTION 24.  Reproduction of Documents.
 
This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.


SECTION 25.  Amendment.
 
This Agreement may be amended from time to time by the Purchaser, the Seller and
the Servicer by written agreement signed by the parties hereto.


SECTION 26.  Confidentiality.
 
Each of the Purchaser, the Seller and the Servicer shall employ proper
procedures and standards designed to maintain the confidential nature of the
terms of this Agreement, except to the extent (a) the disclosure of which is
reasonably believed by such party to be required in connection with regulatory
requirements or other legal requirements relating to its affairs; (b) disclosed
to any one or more of such party’s employees, officers, directors, agents,
attorneys or accountants who would have access to the contents of this Agreement
and such data and information in the normal course of the performance of such
person’s duties for such party, to the extent such party has procedures in
effect to inform such person of the confidential nature thereof; (c) that is
disclosed in a prospectus, prospectus supplement or private placement memorandum
relating to a Securitization Transaction of the Mortgage Loans by the Purchaser
(or an affiliate assignee thereof) or to any person in connection with the
resale or proposed resale of all or a portion of the Mortgage Loans by such
party in accordance with the terms of this Agreement; and (d) that is reasonably
believed by such party to be necessary for the enforcement of such party’s
rights under this Agreement. 


 
56

--------------------------------------------------------------------------------

 




SECTION 27.  Entire Agreement.
 
This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.


SECTION 28.  Further Agreements.
 
The Seller, the Servicer and the Purchaser each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.
 
SECTION 29.  Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of and be enforceable by the
initial Purchaser, the Seller and the Servicer, and the respective successors
and assigns of the Purchaser, the Seller and the Servicer. The initial Purchaser
and any subsequent purchasers may assign this Agreement to any Person to whom
any Mortgage Loan is transferred pursuant to a sale or financing upon prior
written notice to the Servicer in accordance with the following paragraph;
provided, however, that except in connection with Securitizations, as to which
no such quantitative limitation shall apply, the Servicer shall not be required
to service the Mortgage Loans for more than three (3) Persons for assignees of
RWT Holdings, Inc. or its respective affiliates at any time and shall not
recognize any assignment of this Agreement to the extent that following such
assignment more than such number of Persons would be purchasers hereunder. As
used herein, the trust formed in connection with a Securitization shall be
deemed to constitute a single “Person.” Upon any such assignment and written
notice thereof to the Servicer, the Person to whom such assignment is made shall
succeed to all rights and obligations of the Purchaser under this Agreement to
the extent of the related Mortgage Loan or Mortgage Loans and this Agreement, to
the extent of the related Mortgage Loan or Mortgage Loans, shall be deemed to be
a separate and distinct agreement between the Servicer and such purchaser, and a
separate and distinct agreement between the Servicer and each other purchaser to
the extent of the other related Mortgage Loan or Mortgage Loans.
 
At least five (5) Business Days prior to the end of the month preceding the date
upon which the first remittance is to be made to an assignee of the Purchaser,
the Purchaser shall provide to the Servicer written notice of any assignment
setting forth: (a) the Servicer’s applicable Mortgage Loan identifying number
for each of the Mortgage Loans affected by such assignment; (b) the aggregate
scheduled transfer balance of such Mortgage Loans; and (c) the full name,
address and wiring instructions of the assignee and the name and telephone
number of an individual representative for such assignee, to whom the Servicer
should: (i) send remittances; (ii) send any notices required by or provided for
in this Agreement; and (iii) deliver any legal documents relating to the
Mortgage Loans (including, but not limited to, contents of any Mortgage File
obtained after the effective date of any assignment).


 
57

--------------------------------------------------------------------------------

 


 
If the Purchaser has not provided the notice of assignment required by this
Section 29, the Servicer shall not be required to treat any other Person as a
“Purchaser” hereunder and may continue to treat the Purchaser which purports to
assign the Agreement as the “Purchaser” for all purposes of this Agreement.


SECTION 30.  Non-Solicitation.
 
From and after the Closing Date, the Seller, the Servicer and any of their
respective affiliates hereby agrees that it will not take any action or permit
or cause any action to be taken by any of its agents or affiliates, or by any
independent contractors on its behalf, to personally, by telephone or mail,
solicit a Mortgagor under any Mortgage Loan for the purpose of refinancing a
Mortgage Loan, in whole or in part, without the prior written consent of the
Purchaser. It is understood and agreed that all rights and benefits relating to
the solicitation of any Mortgagors and the attendant rights, title and interest
in and to the list of such Mortgagors and data relating to their Mortgages
(including insurance renewal dates) shall be transferred to the Purchaser
pursuant hereto on the Closing Date and none of the Seller, the Servicer or any
of their respective affiliates shall take any action to undermine these rights
and benefits.


Notwithstanding the foregoing, it is understood and agreed that the Seller, the
Servicer or any of their respective affiliates:


(a) may advertise its availability for handling refinancings of mortgages in its
portfolio, including the promotion of terms it has available for such
refinancings, through the sending of letters or promotional material, so long as
it does not specifically target Mortgagors and so long as such promotional
material either is sent to the mortgagors for all of the mortgages in the
A-quality servicing portfolio of the Seller, the Servicer and any of their
affiliates (those it owns as well as those serviced for others) or sent to all
of the mortgagors who have specific types of mortgages (such as FHA, VA,
conventional fixed-rate or conventional adjustable-rate, or sent to those
mortgagors whose mortgages fall within specific interest rate ranges;
 
(b) may provide pay-off information and otherwise cooperate with individual
mortgagors who contact it about prepaying their mortgages by advising them of
refinancing terms and streamlined origination arrangements that are available;
and
 
(c) may offer to refinance a Mortgage Loan made within thirty (30) days
following receipt by it of a pay-off request from the related Mortgagor.


 
58

--------------------------------------------------------------------------------

 


 
Promotions undertaken by the Seller or the Servicer or by any affiliate of the
Seller or the Servicer which are directed to the general public at large
(including, without limitation, mass mailing based on commercially acquired
mailing lists, newspaper, radio and television advertisements), shall not
constitute solicitation under this Section 30.


SECTION 31. Protection of Consumer Information.
 
Each party agrees that it (i) shall comply with any applicable laws and
regulations regarding the privacy and security of Consumer Information, (ii)
shall not use Consumer Information in any manner inconsistent with any
applicable laws and regulations regarding the privacy and security of Consumer
Information, (iii) shall not disclose Consumer Information to third parties
except at the specific written direction of the Seller or the Servicer, (iv)
shall maintain adequate physical, technical and administrative safeguards to
protect Consumer Information from unauthorized access and (v) shall immediately
notify the Seller of any actual or suspected breach of the confidentiality of
Consumer Information.
 
SECTION 32. Cooperation of the Company with a Reconstitution; Regulation AB
Compliance.
 
The Seller acknowledges and the Purchaser agrees that with respect to some or
all of the Mortgage Loans, the Purchaser may effect either:
 
(1) one or more Whole Loan Transfers; and
 
(2) one or more Securitizations;
 
provided, however, that no more than three (3) persons shall be assignees of the
Purchaser’s interest in this Agreement with respect to a given Mortgage Loan
Package.
 
The Seller shall cooperate with the Purchaser in connection with any Whole Loan
Transfer contemplated by the Purchaser pursuant to this Section. In connection
therewith, the Purchaser shall deliver any Reconstitution Agreement or other
document related to the Whole Loan Transfer to the Seller at least fifteen (15)
days prior to such transfer and the Seller shall execute any Reconstitution
Agreement which contains servicing provisions substantially similar to those
herein or otherwise reasonably acceptable to the Purchaser and the Seller and
which restates the representations and warranties contained in Subsection 7.01
as of the related Closing Date (except to the extent any such representation or
warranty is not accurate on such date) and Subsection 7.02 herein as of the
Reconstitution Date. Any prospective assignees of the Purchaser who have entered
into a commitment to purchase any of the Mortgage Loans in a Whole Loan Transfer
may review and underwrite the Seller’s servicing and origination operations,
upon reasonable prior notice to the Seller, and the Seller shall cooperate with
such review and underwriting to the extent such prospective assignees request
information or documents that are available and can be produced without
unreasonable expense or effort. Subject to any applicable laws, the Seller shall
make the Mortgage Files related to the Mortgage Loans held by the Seller
available at the Seller’s principal operations center for review by any such
prospective assignees during normal business hours upon reasonable prior notice
to the Seller (in no event fewer than five (5) Business Days’ prior notice). The
Seller may, in its sole discretion, require that such prospective assignees sign
a confidentiality agreement with respect to such information disclosed to the
prospective assignee which is not available to the public at large and a release
agreement with respect to its activities on the Seller’s premises. The Purchaser
hereby agrees to reimburse the Seller for reasonable “out-of-pocket” expenses
incurred by the Seller that relate to such Whole Loan Transfer, including
without limitation reimbursement for the amount which reasonably reflects time
and effort expended by the Seller in connection therewith.


 
59

--------------------------------------------------------------------------------

 


 
In order to facilitate compliance with Regulation AB promulgated under the
Securities Act, the Servicer and the Purchaser agree to comply with the
provisions of the Regulation AB Compliance Addendum attached hereto as Addendum
I. All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer
or Securitization shall be subject to this Agreement and shall continue to be
serviced in accordance with the terms of this Agreement and with respect thereto
this Agreement shall remain in full force and effect. It is understood and
agreed by the Purchaser and the Servicer that the right to effectuate such Whole
Loan Transfer or Securitization as contemplated by this Section 32 is limited to
the Purchaser.
 


 
[SIGNATURES ON FOLLOWING PAGE]


 
60

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized on the date first above
written.




RWT HOLDINGS, INC.,
as Purchaser




By: _______________________________________
Name:  
Title:  




BANK OF AMERICA, NATIONAL ASSOCIATION,
as Seller and as Servicer




By: _______________________________________
Name:  
Title:  


 
 




[Flow Mortgage Loan Sale and Servicing Agreement, dated July 1, 2006]




 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT 1
 
MORTGAGE LOAN DOCUMENTS


With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:
 
(a) the original Mortgage Note bearing all intervening endorsements, endorsed in
blank and signed in the name of the Seller by an officer thereof or, if the
original Mortgage Note has been lost or destroyed, a lost note affidavit;
 
(a) the original Assignment of Mortgage with assignee’s name left blank;
 
(b) the original of any guarantee executed in connection with the Mortgage Note;
 
(c) the original Mortgage with evidence of recording thereon, or if any such
mortgage has not been returned from the applicable recording office or has been
lost, or if such public recording office retains the original recorded mortgage,
a photocopy of such mortgage certified by the Seller to be a true and complete
copy of the original recorded mortgage;
 
(d) the originals of all assumption, modification, consolidation or extension
agreements, if any, with evidence of recording thereon;
 
(e) the originals of all intervening assignments of mortgage with evidence of
recording thereon, or if any such intervening assignment of mortgage has not
been returned from the applicable recording office or has been lost or if such
public recording office retains the original recorded assignments of mortgage, a
photocopy of such intervening assignment of mortgage, certified by the Seller to
be a true and complete copy of the original recorded intervening assignment of
mortgage;
 
(f) the original mortgagee title insurance policy including an Environmental
Protection Agency Endorsement and, with respect to any Adjustable Rate Mortgage
Loan, an adjustable-rate endorsement;
 
(g) the original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage; and
 
(h) a copy of any applicable power of attorney.


 
1-1

--------------------------------------------------------------------------------

 


 
EXHIBIT 2
 
CONTENTS OF EACH MORTGAGE FILE
 
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
which shall be available for inspection by the Purchaser and which shall be
retained by the Servicer or delivered to the Purchaser:
 
(a) Copies of the Mortgage Loan Documents.
 
(i) Residential loan application.
 
(j) Mortgage Loan closing statement.
 
(k) Verification of employment and income, if required.
 
(l) Verification of acceptable evidence of source and amount of down payment.
 
(m) Credit report on Mortgagor, in a form acceptable to either Fannie Mae or
Freddie Mac.
 
(n) Residential appraisal report.
 
(o) Photograph of the Mortgaged Property.
 
(p) Survey of the Mortgaged Property, unless a survey is not required by the
title insurer.
 
(q) Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedule in the title policy, i.e., map or
plat, restrictions, easements, home owner association declarations, etc.
 
(r) Copies of all required disclosure statements.
 
(s) If applicable, termite report, structural engineer’s report, water
potability and septic certification.
 
(t) Sales contract, if applicable.
 
(u) The Primary Mortgage Insurance policy or certificate of insurance or
electronic notation of the existence of such policy, where required pursuant to
the Agreement.
 
(v) Evidence of electronic notation of the hazard insurance policy, and, if
required by law, evidence of the flood insurance policy.
 
(a) 


 
2-1

--------------------------------------------------------------------------------

 


 
EXHIBIT 3
 
UNDERWRITING GUIDELINES
 
[ON FILE WITH THE PURCHASER]


 
3-1

--------------------------------------------------------------------------------

 


 
EXHIBIT 4
 
[Reserved]






 
4-1

--------------------------------------------------------------------------------

 


EXHIBIT 5
FORM OF MONTHLY REMITTANCE REPORT




 
5-1

--------------------------------------------------------------------------------

 


EXHIBIT 6


FORM OF TERM SHEET


CLOSING DATE:    


This Term Sheet (this “Term Sheet”), dated as of _______ (the “Closing Date”),
confirms the sale by Bank of America, National Association (the “Seller”) to RWT
Holdings, Inc. (the “Purchaser”), and the purchase by the Purchaser from the
Seller, of the first lien residential mortgage loans on a servicing retained
basis described on the Mortgage Loan Schedule attached as Schedule I hereto (the
“Mortgage Loans”), pursuant to the terms of the Flow Mortgage Loan Sale and
Servicing Agreement (the “Flow Sale and Servicing Agreement”), dated as of July
1, 2006, by and between the Purchaser and the Seller. Capitalized terms that are
used herein but are not defined herein shall have the respective meanings set
forth in the Flow Sale and Servicing Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Seller does hereby bargain, sell, convey, assign and
transfer to Purchaser without recourse, except as provided in the Flow Sale and
Servicing Agreement, and on a servicing retained basis, all right, title and
interest of the Seller in and to each of the Mortgage Loans, together with all
documents maintained as part of the related Mortgage Files, all Mortgaged
Properties which secure any Mortgage Loan but are acquired by foreclosure, deed
in lieu of foreclosure after the Cut-off Date or otherwise, all payments of
principal and interest received on the Mortgage Loans after the Cut-off Date,
all other unscheduled collections collected in respect of the Mortgage Loans
after the Cut-off Date, and all proceeds of the foregoing, subject, however, to
the rights of the Seller under the Flow Sale and Servicing Agreement.


The Seller has delivered to the Purchaser or its designee prior to the date
hereof the documents with respect to each Mortgage Loan required to be delivered
under the Flow Sale and Servicing Agreement.


For purposes of the Mortgage Loans sold pursuant to this Term Sheet, certain
terms shall be as set forth below:


Stated Principal Balance:
$_______________________
Closing Date:
_______________________
Transfer Date:
_______________________
Cut-off Date:
_______________________
Purchase Price Percentage:
________%
Servicing Fee Rate:
________%





 
6-1

--------------------------------------------------------------------------------

 


In WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized
officers, execute this Term Sheet as of the Closing Date referred to above.




RWT HOLDINGS, INC.
as Purchaser
 
BANK OF AMERICA, NATIONAL ASSOCIATION
as Seller
     
By:  
 
By:  
     
Name:  
 
Name:  
     
Its:  
 
Its:  
     





 
6-2

--------------------------------------------------------------------------------

 




ADDENDUM I


REGULATION AB COMPLIANCE ADDENDUM
TO FLOW SALE AND SERVICING AGREEMENT
(Servicing-retained)
SECTION 1. DEFINED TERMS
 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement. The following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise:
 
Commission: The United States Securities and Exchange Commission.
 
Company Information: As defined in Section 2.07(a).
 
Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.
 
Exchange Act: The Securities Exchange Act of 1934, as amended.
 
Master Servicer: With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.
 
Qualified Correspondent: Any Person from which the Company purchased Mortgage
Loans, provided that this term shall not include the Purchaser or an affiliate
of the Purchaser and provided further that the following conditions are
satisfied: (i) such Mortgage Loans were originated pursuant to an agreement
between the Company and such Person that contemplated that such Person would
underwrite mortgage loans from time to time, for sale to the Company, in
accordance with underwriting guidelines designated by the Company (“Designated
Guidelines”) or guidelines that do not vary materially from such Designated
Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in
clause (i) above and were acquired by the Company within 180 days after
origination; (iii) either (x) the Designated Guidelines were, at the time such
Mortgage Loans were originated, used by the Company in origination of mortgage
loans of the same type as the Mortgage Loans for the Company’s own account or
(y) the Designated Guidelines were, at the time such Mortgage Loans were
underwritten, designated by the Company on a consistent basis for use by lenders
in originating mortgage loans to be purchased by the Company; and (iv) the
Company employed, at the time such Mortgage Loans were acquired by the Company,
pre-purchase or post-purchase quality assurance procedures (which may involve,
among other things, review of a sample of mortgage loans purchased during a
particular time period or through particular channels) designed to ensure that
Persons from which it purchased mortgage loans properly applied the underwriting
criteria designated by the Company.


 
I-1

--------------------------------------------------------------------------------

 


 
Reconstitution Agreement: The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or Securitization
Transaction.
 
Regulation AB: Subpart 229.1100 — Asset Backed Securities (Rgulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Releast No. 33-8518, 70 Fed. Reg. 1,505, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Securities Act: The Securities Act of 1933, as amended.
 
Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly by the
Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
 
Servicer: As defined in Section 2.03(c).
 
Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB for which the Company is responsible in its capacity as Servicer
as identified on Exhibit B hereto, provided that such Exhibit B may be amended
from time to time to reflect changes in Regulation AB.
 
Sponsor: With respect to any Securitization Transaction, the Person identified
in writing to the Company by the Purchaser as sponsor for such Securitization
Transaction.
 
Static Pool Information: Static pool information as described in Item
1l05(a)(l)-(3) and 1105(c) of Regulation AB.
 
Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item l122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Company or a
Subservicer, provided that this term shall not include the Purchaser, an
affiliate of the Purchaser or originators of Mortgage Loans acquired by the
Company from the Purchaser or an affiliate of the Purchaser.
 
Subservicer: Any Person that services Mortgage Loans on behalf of the Company or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions identified in Item 1122(d) of Regulation AB that are
required to be performed by the Company under this Agreement or any
Reconstitution Agreement, provided that this term shall not include the
Purchaser, an affiliate of the Purchaser or originators of Mortgage Loans
acquired by the Company from the Purchaser or an affiliate of the Purchaser.


 
I-2

--------------------------------------------------------------------------------

 


 
Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company, provided that this term shall
not include originators of Mortgage Loans acquired by the Company from the
Purchaser or an affiliate of the Purchaser.
 
Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage Loans
(including an Agency Transfer), other than a Securitization Transaction.
 
SECTION 2. COMPLIANCE WITH REGULATION AB
 
Subsection 2.01 Intent of the Parties; Reasonableness.
 
The Purchaser and the Company acknowledge and agree that the purpose of this Reg
AB Addendum is to facilitate compliance by the Purchaser and any Depositor with
the provisions of Regulation AB and related rules and regulations of the
Commission and that the provisions of this Reg AB Addendum shall be applicable
to all Mortgage Loans included in a Securitization Transaction closing on or
after January 1, 2006, regardless whether the Mortgage Loans were purchased by
the Purchaser from the Company prior to the date hereof. Although Regulation AB
is applicable by its terms only to offerings of asset-backed securities that are
registered under the Securities Act, the Company acknowledges that investors in
privately offered securities may require that the Purchaser or any Depositor
provide comparable disclosure in unregistered offerings. References in this Reg
AB Addendum to compliance with Regulation AB include provision of comparable
disclosure in private offerings.
 
Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act). The Company acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with reasonable requests made by the Purchaser, any Master
Servicer or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with any Securitization Transaction, the Company shall cooperate
fully with the Purchaser and any Master Servicer to deliver to the Purchaser
(including any of its assignees or designees) and one of any Master Servicer or
any Depositor (as requested), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Purchaser or any Depositor to permit the Purchaser, such Master Servicer or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Subservicer, any Third-Party
Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser, the Master Servicer or any Depositor to be
necessary in order to effect such compliance.


 
I-3

--------------------------------------------------------------------------------

 


 
The Purchaser and the Company also acknowledge and agree that Section
2.02(a)(i)-(v), Section 2.03(c), (e) and (f), Section 2.04, Section 2.05 and
Section 2.06 of this Reg AB Addendum shall only be applicable with respect to
any Mortgage Loan if the Company (or Subservicer, if any) services such Mortgage
Loan for a period following the closing date of a related Securitization
Transaction.
 
For purposes of this Reg AB Addendum, the term “Purchaser” shall refer to RWT
Holdings, Inc. and its successors in interest and assigns. In addition, any
notice or request that must be “in writing” or “written” may be made by
electronic mail.
 
Subsection 2.02 Additional Representations and Warranties of the Company.
 
(a) The Company shall be deemed to represent to the Purchaser, to any Master
Servicer and to any Depositor, as of the date on which information is first
provided to the Purchaser, any Master Servicer or any Depositor under Section
2.03 that, except as disclosed in writing to the Purchaser, such Master Servicer
or such Depositor prior to such date: (i) the Company is not aware and has not
received notice that any default, early amortization or other performance
triggering event with respect to the Company has occurred as to any other
securitization due to any act or failure to act of the Company; (ii) the Company
has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (iii) no material noncompliance with the
Servicing Criteria with respect to other securitizations of residential mortgage
loans involving the Company as servicer has been disclosed or reported by the
Company; (iv) no material changes to the Company’s policies or procedures with
respect to the servicing function it will perform under this Agreement and any
Reconstitution Agreement for mortgage loans of a type similar to the Mortgage
Loans have occurred during the three-year period immediately preceding the
related Securitization Transaction; (v) there are no aspects of the Company’s
financial condition that are reasonably expected to have a material adverse
effect on the performance by the Company of its servicing obligations under this
Agreement or any Reconstitution Agreement; (vi) there are no material legal or
governmental proceedings pending (or known to be contemplated) against the
Company, any Subservicer or any Third-Party Originator; and (vii) there are no
affiliations, relationships or transactions relating to the Company, any
Subservicer or any Third-Party Originator with respect to any Securitization
Transaction and any party thereto identified in writing to the Company by the
related Depositor of a type described in Item 1119 of Regulation AB.
 
(b) If so requested in writing by the Purchaser, any Master Servicer or any
Depositor on any date following the date on which information is first provided
to the Purchaser, any Master Servicer or any Depositor under Section 2.03, the
Company shall use its best efforts to confirm in writing within five (5)
Business Days, but in no event later than ten (10) Business Days, following such
request the accuracy of the representations and warranties set forth in
paragraph (a) of this Section or, if any such representation and warranty is not
accurate as of the date of such request, provide within five (5) Business Days,
but in no event later than ten (10) Business Days, reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party.


 
I-4

--------------------------------------------------------------------------------

 


Subsection 2.03 Information to Be Provided by the Company.
 
In connection with any Securitization Transaction, the Company shall use its
best efforts to (i) within five (5) Business Days, but in no event later than
ten (10) Business Days, following written request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing and in
form and substance reasonably satisfactory to the Purchaser and such Depositor,
the information and materials specified in paragraphs (a), (b), (c) and (f) of
this Section, and (ii) as promptly as practicable following notice to or
discovery by the Company, provide to the Purchaser and any Depositor (in writing
and in form and substance reasonably satisfactory to the Purchaser and such
Depositor) the information specified in paragraph (d) of this Section.
 
(a) If so requested in writing by the Purchaser or any Depositor, the Company
shall provide such information regarding (i) the Company, as originator of the
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent), or (ii) each Third-Party Originator, and (iii) as applicable,
each Subservicer, as is requested for the purpose of compliance with Items
1103(a)(l), 1105, 1110, 1117 and 1119 of Regulation AB. Such information shall
include, at a minimum:
 
(A) the originator’s form of organization;
 
(B) a description of the originator’s origination program and how long the
originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
 
(C) a description of any legal or governmental proceedings pending (or known to
be contemplated) against the Company, each Third-Party Originator and each
Subservicer that would be material to securityholders; and
 
(D) a description of any affiliation or relationship between the Company, each
Third-Party Originator, each Subservicer and any of the following parties to a
Securitization Transaction, as such parties are identified to the Company by the
Purchaser or any Depositor in writing in advance of such Securitization
Transaction:
 
(1) the sponsor;
(2) the depositor;
(3) the issuing entity;
(4) any servicer;
(5) any trustee;
(6) any originator;
(7) any significant obligor;
(8) any enhancement or support provider; and


 
I-5

--------------------------------------------------------------------------------

 


(9) any other material transaction party.


(b) If so requested in writing by the Purchaser or any Depositor, the Company
shall provide (or, as applicable, cause each Third-Party Originator to provide)
Static Pool Information solely with respect to securitized pools of mortgage
loans (of a similar type as the Mortgage Loans, as reasonably identified by the
Purchaser as provided below) that were included in securitizations that closed
during the five (5) years preceding the closing date of the related
Securitization Transaction and for which Banc of America Mortgage Securities,
Inc. was the depositor. Such Static Pool Information shall be prepared by the
Company (or Third-Party Originator) on the basis of its reasonable, good faith
interpretation of the requirements of Item 1105(a)(3) of Regulation AB. To the
extent that there is reasonably available to the Company (or Third-Party
Originator) Static Pool Information with respect to more than one mortgage loan
type, the Purchaser or any Depositor shall be entitled to specify whether some
or all of such information shall be provided pursuant to this paragraph. The
content of such Static Pool Information may be in the form customarily provided
by the Company, and need not be customized for the Purchaser or any Depositor.
Such Static Pool Information for each prior securitized pool shall be presented
in increments no less frequently than quarterly over the life of the mortgage
loans included in such prior securitized pool. The most recent periodic
increment must be as of a date no later than 135 days prior to the date of the
prospectus or other offering document in which the Static Pool Information is to
be included or incorporated by reference. The Static Pool Information shall be
provided in an electronic format that provides a permanent record of the
information provided, such as a portable document format (pdf) file, or other
such electronic format reasonably required by the Purchaser or the Depositor, as
applicable.
 
Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph) during the applicable offering period for the securities, the
Company shall provide corrected Static Pool Information to the Purchaser or any
Depositor, as applicable, in the same format in which Static Pool Information
was previously provided to such party by the Company.
 
If so requested in writing by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Reg AB Addendum), such
statements and agreed-upon procedures letters of certified public accountants
reasonably acceptable to the Purchaser or Depositor, as applicable, pertaining
to Static Pool Information relating to securitizations closed on or after
January 1, 2006, as the Purchaser or such Depositor shall reasonably request.
Such statements and letters shall be addressed to and be for the benefit of such
parties as the Purchaser or such Depositor shall designate, which may include,
by way of example, any Sponsor, any Depositor and any broker dealer acting as
underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.


 
I-6

--------------------------------------------------------------------------------

 


(c) If so requested in writing by the Purchaser or any Depositor, the Company
shall provide such information regarding the Company, as servicer of the
Mortgage Loans, and each Subservicer (each of the Company and each Subservicer,
for purposes of this paragraph, a “Servicer”), as is requested for the purpose
of compliance with Item 1108, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:
 
(A) the Servicer’s form of organization;
 
(B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
the Agreement and any Reconstitution Agreements; information regarding the size,
composition and growth of the Servicer’s portfolio of residential mortgage loans
of a type similar to the Mortgage Loans and information on factors related to
the Servicer that may be material, in the good faith judgment of the Purchaser
or any Depositor, to any analysis of the servicing of the Mortgage Loans or the
related asset-backed securities, as applicable, including, without limitation:
 
(1) whether any prior securitizations of mortgage loans of a type similar to the
Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing by the
Servicer during the three-year period immediately preceding the related
Securitization Transaction;
 
(2) the extent of outsourcing the Servicer utilizes;
 
(3) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
 
(4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
 
(5) such other information as the Purchaser or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
 
(C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under the Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
 
(D) information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Company of its servicing obligations under the Agreement or any
Reconstitution Agreement;


 
I-7

--------------------------------------------------------------------------------

 


(E) information regarding advances made by the Servicer on the Mortgage Loans
and the Servicer’s overall servicing portfolio of residential mortgage loans for
the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;
 
(F) a description of the Servicer’s processes and procedures designed to address
any special or unique factors involved in servicing loans of a similar type as
the Mortgage Loans;
 
(G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and
 
(H) information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience.
 
(I) a description of any legal or governmental proceedings pending (or known to
be contemplated) against the Servicer that would be material to securityholders;
and
 
(J) a description of any affiliation or relationship between the Servicer and
any of the following parties to a Securitization Transaction, as such parties
are identified to the Servicer by the Purchaser or any Depositor in writing in
advance of a Securitization Transaction.
 
(1) the sponsor;
(2) the depositor;
(3) the issuing entity;
(4) any servicer;
(5) any trustee;
(6) any originator;
(7) any significant obligor;
(8) any enhancement or support provider; and
(9)  any other material transaction party.
 
(d) For the purpose of satisfying its reporting obligation under the Exchange
Act with respect to any class of asset-backed securities, for so long as the
Depositor is required to file reports under the Exchange Act with respect to a
Securitization Transaction, the Company shall (or shall cause each Subservicer
and Third-Party Originator to) (i) provide prompt notice to the Purchaser, any
Master Servicer and any Depositor in writing of (A) any litigation or
governmental proceedings pending against the Company, any Subservicer or any
Third-Party Originator that would be material to securityholders and (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Company, any Subservicer or any
Third-Party Originator and any of the parties specified in clause (D) of
paragraph (a) of this Section (and any other parties identified in writing by
the requesting party) with respect to such Securitization Transaction, but only
to the extent that such affiliations or relationships do not include the
Purchaser, Depositor or any of their respective affiliates as a party, (C) any
Event of Default of which it is aware or has received notice under the terms of
the Agreement or any Reconstitution Agreement, (D) any merger or consolidation
where the Company is not the surviving entity or sale of substantially all of
the assets of the Company, and (E) the Company’s entry into an agreement with a
Subservicer to perform or assist in the performance of any of the Company’s
obligations under the Agreement or any Reconstitution Agreement and (ii) provide
to the Purchaser and any Depositor a description of such proceedings,
affiliations or relationships.


 
I-8

--------------------------------------------------------------------------------

 


(e) As a condition to the succession to the Company or any Subservicer as
servicer or subservicer under the Agreement or any Reconstitution Agreement by
any Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser, any Master Servicer
and any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Purchaser and any Depositor
of such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested in writing by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.
 
(f) In addition to such information as the Company, as servicer, is obligated to
provide pursuant to other provisions of the Agreement, not later than ten (10)
days prior to the deadline for the filing of any distribution report on Form
10-D in respect of any Securitization Transaction that includes any of the
Mortgage Loans serviced by the Company or any Subservicer, the Company or such
Subservicer, as applicable, shall, to the extent the Company or such Subservicer
has knowledge, provide to the party responsible for filing such report
(including, if applicable, the Master Servicer) notice of the occurrence of any
of the following events along with all information, data and materials related
thereto and reasonably available to it as may be required to be included in the
related distribution report on Form 10-D (as specified in the provisions of
Regulation AB referenced below):
 
(i) any modifications, extensions or waivers of pool asset terms, fees,
penalties or payments during the distribution period or that have cumulatively
become material over time (Item 1121(a)(11) of Regulation AB) that would be
material to the securityholders;
 
(ii) breaches of pool asset representations or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB) that would be material to the
securityholders; and
 
(iii) information regarding new asset-backed securities issuances backed by the
same pool assets, any pool asset changes (such as additions, substitutions or
repurchases), and any changes in origination, underwriting or other criteria for
acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB) that
would be material to the securityholders.


 
I-9

--------------------------------------------------------------------------------

 


(g) The Company shall provide to the Purchaser, any Master Servicer and any
Depositor, upon written request, evidence of the authorization of the person
signing any certification or statement, copies of Fidelity Bond Insurance and
Errors and Omissions Insurance policy evidence, publicly available financial
information and reports, and, to the extent material to securityholders, such
other information related to the Company or any Subservicer of the Company’s or
such Subservicer’s performance hereunder.
 
Subsection 2.04 Servicer Compliance Statement.
 
On or before March 5th of each calendar year when the Depositor is required to
file reports under the Exchange Act with respect to the related Securitization
Transaction, commencing in 2007, the Company shall deliver to the Purchaser and
any Master Servicer, or any Depositor if a Master Servicer has not been
identified for the related Securitization Transaction, a statement of compliance
addressed to such parties and signed by an authorized officer of the Company, to
the effect that (i) a review of the Company’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under the Agreement and any applicable Reconstitution Agreement during such
period has been made under such officer’s supervision, and (ii) to the best of
such officers’ knowledge, based on such review, the Company has fulfilled all of
its obligations under the Agreement and any applicable Reconstitution Agreement
in all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.
 
Subsection 2.05 Report on Assessment of Compliance and Attestation.
 
(a) On or before March 5th of each calendar year when the Depositor is required
to file reports under the Exchange Act with respect to the related
Securitization Transaction, commencing in 2007, the Company shall:
 
(i) deliver to the Purchaser and any Master Servicer, or any Depositor if a
Master Servicer has not been identified for the related Securitization
Transaction, a report (in form and substance reasonably satisfactory to such
parties) regarding the Company’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as required under Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
report shall be addressed to such parties and signed by an authorized officer of
the Company, and shall address each of the “Applicable Servicing Criteria”
specified on Exhibit B hereto;
 
(ii) deliver to the Purchaser and any Master Servicer, or any Depositor if a
Master Servicer has not been identified for the related Securitization
Transaction, a report of a registered public accounting firm reasonably
acceptable to such parties that attests to, and reports on, the assessment of
compliance made by the Company and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1ȭ02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;


 
I-10

--------------------------------------------------------------------------------

 


 
(iii) cause each Subservicer, and each Subcontractor determined by the Company
pursuant to Section 2.06(b) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser
and any Master Servicer, or any Depositor if a Master Servicer has not been
identified for the related Securitization Transaction, an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (a)
and (b) of this Section; and
 
(iv) deliver, and cause each Subservicer, and each Subcontractor determined by
the Company pursuant to Section 2.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver, to the
Purchaser and any Master Servicer, or any Depositor if a Master Servicer has not
been identified for the related Securitization Transaction, and any other Person
that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a Securitization Transaction a
certification, signed by the appropriate officer of the Company, in the form
attached hereto as Exhibit A.
 
The Company acknowledges that the parties identified in clause (a)(iv) above may
rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission. Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (a)(iv) above unless a Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes Mortgage Loans.
 
(b) Each assessment of compliance provided by a Subservicer pursuant to Section
2.05(a)(iii) shall address each of the Servicing Criteria specified on
substantially Exhibit B hereto or, in the case of a Subservicer subsequently
appointed as such, on or prior to the date of such appointment. An assessment of
compliance provided by a Subcontractor pursuant to Section 2.05(a)(iii) need not
address any elements of the Servicing Criteria other than those specified by the
Company pursuant to Section 2.06.
 
Subsection 2.06 Use of Subservicers and Subcontractors.
 
The Company shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Company as servicer under the Agreement
or any Reconstitution Agreement unless the Company complies with the provisions
of paragraph (a) of this Section. The Company shall not hire or otherwise
utilize the services of any Subcontractor, and shall not authorize any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Company as servicer under the Agreement or
any Reconstitution Agreement unless the Company complies with the provisions of
paragraph (b) of this Section.
 
(a) It shall not be necessary for the Company to seek the consent of the
Purchaser, any Master Servicer or any Depositor to the utilization of any
Subservicer. The Company shall cause any Subservicer used by the Company (or by
any Subservicer) for the benefit of the Purchaser and any Depositor to comply
with the provisions of this Section and with Sections 2.02, 2.03(c), (e), (f)
and (g), 2.04, 2.05 and 2.07 of this Reg AB Addendum to the same extent as if
such Subservicer were the Company, and to provide the information required with
respect to such Subservicer under Section 2.03(d) of this Reg AB Addendum. The
Company shall be responsible for obtaining from each Subservicer and delivering
to the Purchaser and any Depositor any servicer compliance statement required to
be delivered by such Subservicer under Section 2.04, any assessment of
compliance and attestation required to be delivered by such Subservicer under
Section 2.05 and any certification required to be delivered to the Person that
will be responsible for signing the Sarbanes Certification under Section 2.05 as
and when required to be delivered.


 
I-11

--------------------------------------------------------------------------------

 


(b) It shall not be necessary for the Company to seek the consent of the
Purchaser, any Master Servicer or any Depositor to the utilization of any
Subcontractor. The Company shall promptly upon written request provide to the
Purchaser and any Master Servicer, or any Depositor (or any designee of the
Depositor, such as an administrator) if a Master Servicer has not been
identified for the related Securitization Transaction, a written description (in
form and substance reasonably satisfactory to such parties) of the role and
function of each Subcontractor utilized by the Company or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which (if any) of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.
 
(c) As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 2.05 and 2.07 of this Reg AB
Addendum to the same extent as if such Subcontractor were the Company. The
Company shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any assessment of compliance and
attestation required to be delivered by such Subcontractor under Section 2.05,
in each case as and when required to be delivered.
 
Subsection 2.07 Indemnification; Remedies.
 
The Company shall indemnify the Purchaser, each affiliate of the Purchaser, and
each of the following parties participating in a Securitization Transaction:
each Sponsor; each issuing entity; each Person (including, but not limited to,
any Master Servicer if applicable) responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
such Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction; each broker dealer acting as underwriter, placement
agent or initial purchaser, each Person who controls any of such parties or the
Depositor (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act); and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing and of the Depositor
(each, an “Indemnified Party”), and shall hold each of them harmless from and
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:


 
I-12

--------------------------------------------------------------------------------

 


(a) (A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic format under this Article II by
or on behalf of the Company, or provided under this Article II by or on behalf
of any Subservicer, Subcontractor or Third-Party Originator (collectively, the
“Company Information”), or (B) the omission or alleged omission to state in the
Company Information a material fact required to be stated in the Company
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (B) of this paragraph shall be construed
solely by reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;
 
(b) any breach by the Company of its obligations under this Article II,
including particularly any failure by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Article II, including any failure by the Company to identify pursuant to
Section 2.06(b) any Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB;
 
(c) any breach by the Company of a representation or warranty set forth in
Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and made
as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, or
 
(d) the negligence, bad faith or willful misconduct of the Company in connection
with its performance under this Article II.
 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.
 
In the case of any failure of performance described in clause (a)(ii) of this
Section, the Company shall promptly reimburse the Purchaser, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator.


 
I-13

--------------------------------------------------------------------------------

 


(e) This indemnification shall survive the termination of the Agreement or the
termination of any party to the Agreement.
 
(i) Any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Article
II, or any breach by the Company of a representation or warranty set forth in
Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and made
as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, shall, except as provided in clause (ii) of this
paragraph, immediately and automatically, without notice or grace period,
constitute an Event of Default with respect to the Company under the Agreement
and any applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Company as servicer under the Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in the
Agreement or any applicable Reconstitution Agreement to the contrary) of any
compensation to the Company (and, if the Company is servicing any of the
Mortgage Loans in a Securitization Transaction, appoint a successor servicer
reasonably acceptable to any Master Servicer for such Securitization
Transaction); provided that to the extent that any provision of the Agreement
and/or any applicable Reconstitution Agreement expressly provides for the
survival of certain rights or obligations following termination of the Company
as servicer, such provision shall be given effect.
 
(ii) Any failure by the Company, any Subservicer or any Subcontractor to deliver
any information, report, certification or accountants’ letter when and as
required under Section 2.04 or 2.05, including (except as provided below) any
failure by the Company to identify pursuant to Section 2.06(b) any Subcontractor
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, which continues unremedied for ten (10) calendar days after the
date on which such information, report, certification or accountants’ letter was
required to be delivered shall constitute an Event of Default with respect to
the Company under the Agreement and any applicable Reconstitution Agreement, and
shall entitle the Purchaser, any Master Servicer or any Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Company as servicer under the Agreement and/or any applicable Reconstitution
Agreement without payment (notwithstanding anything in this Agreement to the
contrary) of any compensation to the Company; provided that to the extent that
any provision of the Agreement and/or any applicable Reconstitution Agreement
expressly provides for the survival of certain rights or obligations following
termination of the Company as servicer, such provision shall be given effect.
 
Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Company pursuant to this subparagraph (b)(ii) if a
failure of the Company to identify a Subcontractor “participating in the
servicing function” within the meaning of Items 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.


 
I-14

--------------------------------------------------------------------------------

 


(f) The Company shall promptly reimburse the Purchaser (or any designee of the
Purchaser), any Master Servicer and any Depositor, as applicable, for all
reasonable expenses incurred by the Purchaser (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Company as servicer and the transfer of servicing of the Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Purchaser or any Depositor may have under other provisions of the
Agreement and/or any applicable Reconstitution Agreement or otherwise, whether
in equity or at law, such as an action for damages, specific performance or
injunctive relief.
 
Subsection 2.08 Third-party Beneficiary.
 
For purposes of this Reg AB Addendum and any related provisions thereto, each
Master Servicer shall be considered a third-party beneficiary of the Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to
the Agreement.


 


 
I-15

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF ANNUAL CERTIFICATION
 
Re:  The [  ] agreement dated as of [     ], 200[ ] (the “Agreement”), among
[IDENTIFY PARTIES]


I, ________________________________, the _____________________ of Bank of
America, National Association, certify to [the Purchaser], [the Depositor], and
the [Master Servicer] [Securities Administrator] [Trustee], and their officers,
with the knowledge and intent that they will rely upon this certification, that:
 
(1)  I have reviewed the servicer compliance statement of the Company provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB and identified as the responsibility of
the Company on Exhibit B to the Regulation AB Compliance Addendum to the
Agreement (the “Servicing Criteria”), provided in accordance with Rules 13a-18
and 15d-18 under Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and Item 1122 of Regulation AB (the “Servicing Assessment”), the
registered public accounting firm’s attestation report provided in accordance
with Rules 13a-18 and 15d-18 under the Exchange Act and Section 1122(b) of
Regulation AB (the “Attestation Report”), and all servicing reports, officer’s
certificates and other information relating to the servicing of the Mortgage
Loans by the Company during 200[ ] that were delivered by the Company to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee] pursuant to
the Agreement (collectively, the “Company Servicing Information”);
 
(2)  Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
(3)  Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
 
(4)  I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and
 
(5)  The Compliance Statement required to be delivered by the Company pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Company and by any Subservicer or Subcontractor pursuant
to the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.


 
I-16

--------------------------------------------------------------------------------

 






Date:     




By: ___________________________________   
Name:
Title:




 


 
I-17

--------------------------------------------------------------------------------

 


EXHIBIT B
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”;
 


 



Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

 
General Servicing Considerations
   
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
x
1122(d)(1)(i)
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
x
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
x
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
x
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
x
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
x
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
x

 
 
I-18

--------------------------------------------------------------------------------

 
 


Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution
that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
x
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of
days specified in the transaction agreements.
x
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
x
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
x
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
x
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
x

 
 
I-19

--------------------------------------------------------------------------------

 
 


Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
x
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
x
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
x
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in
accordance with the related mortgage loan documents.
x
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
x
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
x
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
x
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
x

 
 
I-20

--------------------------------------------------------------------------------

 
 


Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 

1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
x
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the Mortgage Loans, or such other number of days specified in the
transaction agreements.
x
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
x
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
x
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
x
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
x
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 





 
 


 
I-21

--------------------------------------------------------------------------------

 


[BANK OF AMERICA, NATIONAL ASSOCIATION]
[NAME OF SUBSERVICER]




Date: ____________________________________






By:        
Name:
Title:
 


 
I-22

--------------------------------------------------------------------------------

 


BANK OF AMERICA - SEQUOIA TO TRUSTEE






ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


For


Flow Mortgage Loan Sale and Servicing Agreement




THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of August 30,
2007 (the “Assignment”), is entered into among Sequoia Residential Funding, Inc.
(the “Assignor”), Bank of America, National Association, as the servicer (the
“Servicer”), and HSBC Bank USA, National Association ("HSBC Bank") as Trustee
under a Pooling and Servicing Agreement dated as of August 1, 2007 (the “Pooling
and Servicing Agreement”), among the Assignor, as Depositor, HSBC Bank (in such
Trustee capacity, the “Assignee”) and Wells Fargo Bank, N. A., as Master
Servicer and Securities Administrator.
RECITALS


WHEREAS, RWT Holdings, Inc. ("RWT") and the Servicer have entered into a certain
Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2006 (the
"Flow Sale and Servicing Agreement"), and the Servicer is currently servicing
certain mortgage loans (the “Mortgage Loans”) under the Flow Sale and Servicing
Agreement; and
 
WHEREAS, RWT has previously sold, assigned and transferred all of its right,
title and interest in certain of the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Sale and Servicing Agreement with respect to the Specified Mortgage Loans to
Assignor; and
 
WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee all of
its right, title and interest in the Specified Mortgage Loans and its right
under the Flow Sale and Servicing Agreement with respect to the Specified
Mortgage Loans; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1. Assignment and Assumption.
 
(a) Effective on and as of the date hereof, the Assignor hereby pledges, assigns
and transfers to the Assignee all of its right, title and interest in the
Specified Mortgage Loans and all of its rights (but none of the Purchaser’s
obligations) provided under the Flow Sale and Servicing Agreement to the extent
relating to the Specified Mortgage Loans, the Assignee hereby accepts such
assignment from the Assignor, and the Servicer hereby acknowledges such
assignment and assumption.


 
I-23

--------------------------------------------------------------------------------

 
BANK OF AMERICA - SEQUOIA TO TRUSTEE



(b) Effective on and as of the date hereof, the Assignor represents and warrants
to the Assignee that the Assignor has not taken any action that would serve to
impair or encumber the Assignee’s interest in the Specified Mortgage Loans since
the date of the Assignor’s acquisition of the Specified Mortgage Loans.
 
 
I-24

--------------------------------------------------------------------------------

 
 
 
2. Recognition of the Assignee.
 
From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Sale and Servicing Agreement
(as amended hereby) with the Assignee as the Purchaser thereunder, the terms of
which Flow Sale and Servicing Agreement are incorporated herein by reference and
amended hereby. It is the intention of the parties hereto that this Assignment
will be a separate and distinct agreement, and the entire agreement, between the
parties hereto to the extent of the Specified Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.
 
3. Assignor’s Continuing Rights and Responsibilities.
 
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser under the following sections of the
Flow Sale and Servicing Agreement:
 
Flow Sale and Servicing Agreement:
 
Section
Matter
       
7.03, 1st, 2nd and 3rd ¶'s
(a) Repurchase; Substitution.
   
11.01, 5th, 6th, 7th and 8th¶'s
(b) Servicer to Act as Servicer; Subservicing.
   
11.02
(c) Liquidation of Mortgage Loans.



11.13(c)
(d) Title, Management and Disposition of REO Property.
   
11.20
(e) Servicer Shall Provide Access and Information as
Reasonably Required.
   
12.01
(f) Indemnification; Third-Party Claims.
   
12.04
(g) Seller and Servicer Not to Resign.
   
32
(h) Cooperation of the Company with a Reconstitution; Regulation AB Compliance.

 
 
I-25

--------------------------------------------------------------------------------

 
 
In addition, the Servicer agrees to furnish to the Assignor as well the Master
Servicer copies of reports, notices, statements and other communications
required to be delivered by the Servicer pursuant to any of the sections of the
Flow Sale and Servicing Agreement referred to above and under the following
sections, at the times therein specified:
 
Flow Sale and Servicing Agreement:
 
Section
     
11.09
(a) Transfer of Accounts.
   
11.16
(b) Statements to the Purchaser.
   
Subsection 2.04
of Addendum I
(c) Servicer Compliance Statement.
   
Subsection 2.05
of Addendum I
(d) Report on Assessment of Compliance and Attestation.
   



4. Amendment to the Flow Sale and Servicing Agreement.
 
The Flow Sale and Servicing Agreement are hereby amended as set forth in
Appendix A hereto with respect to the Specified Mortgage Loans.
 
5. Representations and Warranties.
 

 
(a)
Each of the parties hereto represents and warrants that it is duly and legally
authorized to enter into this Assignment.
 

 
(b)
Each of the parties hereto represents and warrants that this Assignment has been
duly authorized, executed and delivered by it and (assuming due authorization,
execution and delivery thereof by each of the other parties hereto) constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law).



 
I-26

--------------------------------------------------------------------------------

 


6. Continuing Effect.
 
Except as contemplated hereby, the Flow Sale and Servicing Agreement shall
remain in full force and effect in accordance with their terms. This Assignment
constitutes a Reconstitution Agreement as contemplated in Section 32 of the Flow
Sale and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
 
7. Governing Law.
 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8. Notices.
 
Any notices or other communications permitted or required under the Flow Sale
and Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Sale and Servicing Agreement and shall be
sent to the Assignor and Assignee as follows:


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941


HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attn: Corporate Trust and Loan Agency


or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow Sale
and Servicing Agreement.
 
9. Counterparts.
 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10. Definitions.
 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Sale and Servicing Agreement.


 
I-27

--------------------------------------------------------------------------------

 


 
11. Master Servicer.


The Servicer hereby acknowledges that the Assignee has appointed Wells Fargo
Bank, N. A. (the “Master Servicer”) to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee. The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under the Flow Sale and Servicing Agreement to enforce
the obligations of the Servicer thereunder. Any notices or other communications
permitted or required under the Flow Sale and Servicing Agreement to be made to
the Assignee shall be made in accordance with the terms of the Flow Sale and
Servicing Agreement and shall be sent to the Master Servicer at the following
address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-4


 
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Sale and Servicing Agreement may be delivered in electronic format
unless manual signature is required in which case a hard copy of such report or
communication shall be required.


The Servicer further acknowledges that the Assignor has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Assignor, may exercise any of the rights of the Purchaser
retained by the Assignor in Section 3 above.


The Servicer shall make all distributions under the Flow Sale and Servicing
Agreement, as they relate to the Specified Mortgage Loans, to the Master
Servicer by wire transfer of immediately funds to:


Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 53173800




 
I-28

--------------------------------------------------------------------------------

 




12. Successors and Assigns.


Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases pursuant to Section 6.03 or Section 7.03 of the Flow Sale
and Servicing Agreement) to a buyer (“buyer”), such transfer shall constitute a
Reconstitution subject to the terms of Section 32 of the Flow Sale and Servicing
Agreement. Upon the closing of such transfer, the rights and obligations of
Purchaser retained by the Assignor pursuant to this Assignment shall
automatically terminate and the buyer shall be deemed to possess all of the
rights and obligations of Purchaser under the Flow Sale and Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations as
Purchaser arising from or attributable to the period from the date hereof to the
closing date of such transfer.


[remainder of page intentionally left blank]


 
I-29

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.




ASSIGNOR:
SEQUOIA RESIDENTIAL FUNDING, INC.


By:      
Name:      
Title:      




ASSIGNEE:
HSBC BANK USA, NATIONAL
ASSOCIATION




By:      
Name:      
Title:      




SERVICER:
BANK OF AMERICA, NATIONAL ASSOCIATION


By:      
Name:      
Title:      


 


 
I-30

--------------------------------------------------------------------------------

 


EXHIBIT I


 
 

--------------------------------------------------------------------------------

 


APPENDIX A


MODIFICATIONS TO THE FLOW SALE AND SERVICING AGREEMENT


 
1. The definition of “Business Day” in Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, or the State of California, or the State of
Maryland or the State of Minnesota, or (iii) a day on which banks in the State
of New York, or the State of California, or the State of Maryland or the State
of Minnesota are authorized or obligated by law or executive order to be
closed.”
 
2. The definition of “Closing Date” is hereby revised to read as follows:
 
"Closing Date: August 30, 2007, except with respect to the first paragraph of
Section 2, Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01
and the Term Sheet(s)."
 
3. The definition of “Cut-off Date” is hereby revised to read as follows:
 
"Cut-off Date: August 1, 2007, except with respect to the first paragraph of
Section 2, Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01
and the Term Sheet(s)."
 
4. The definition of “First Remittance Date” is hereby revised to read as
follows:
 
"First Remittance Date: September 18, 2007."
 
5. Subsection 11.01 is revised to add the following sentence at then end of the
fifth paragraph:
 
"Notwithstanding anything to the contrary in the this Agreement, the Servicer
shall not make or permit any modification, waiver or amendment of any term of a
Mortgage Loan that could cause any REMIC holding such Mortgage Loan to fail to
qualify as a REMIC or result in the imposition of any tax under Section 860F(a)
or 860G(d) of the Code on any REMIC holding such Mortgage Loan."


6. Subsection 11.04, first sentence of the first paragraph is revised to read as
follows:
 
"The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Collection Accounts
(collectively, the “Collection Account”), titled “HSBC Bank USA, National
Association, in trust for the holders of Sequoia Mortgage Trust 2007-4 Mortgage
Pass-Through Certificates.”


7. The following is added at the end of the last paragraph of Subsection 11.04:




 
 

--------------------------------------------------------------------------------

 


“Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "A1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "A1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the Custodial Account, as appropriate, out of the
Servicer’s own funds, with no right to reimbursement therefore.”




 
 


 
 

--------------------------------------------------------------------------------

 


 


 
7. Notwithstanding anything to the contrary in the Flow Sale and Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Sale and Servicing Agreement shall qualify as
Eligible Accounts as defined in the Pooling and Servicing Agreement.
 
8. Subsection 11.13 is revised to add the following paragraphs at the end of the
section:


"The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Purchaser shall have been supplied with an Opinion of
Counsel (at the Servicer's expense) to the effect that the holding by the
related trust of such Mortgaged Property subsequent to such three-year period
(and specifying the period beyond such three-year period for which the Mortgaged
Property may be held) will not result in the imposition of taxes on "prohibited
transactions" of the related trust as defined in Section 860F of the Code, or
cause the related REMIC to fail to qualify as a REMIC, in which case the related
trust may continue to hold such Mortgaged Property (subject to any conditions
contained in such Opinion of Counsel), or (ii) the Purchaser (at the Servicer's
expense) or the Servicer shall have applied for, prior to the expiration of such
three-year period, an extension of such three-year period in the manner
contemplated by Section 856(e)(3) of the Code, in which case the three-year
period shall be extended by the applicable period. If a period longer than three
years is permitted under the foregoing sentence and is necessary to sell any REO
Property, the Servicer shall report monthly to the Purchaser as to progress
being made in selling such REO Property.


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
"foreclosure property" within a meaning of Section 860G(a)(8) of the Code, (ii)
subject to the related trust to the imposition of any federal or state income
taxes on "net income from foreclosure property" with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes."


9. Subsection 11.16, first sentence of the first paragraph is revised to read as
follows:


"Not later than the tenth (10th) day of each month, the Servicer shall forward
to the Purchaser in an electronic format statements, in substantially the same
forms as, and providing the information described in, Exhibit 7 hereto; or as
otherwise mutually agreed to by Servicer and the Master Servicer"


 


 
 

--------------------------------------------------------------------------------

 


10. The Flow Sale and Servicing Agreement is modified by adding a new Subsection
11.24 which reads as follows:


"Subsection 11.24 Compliance with REMIC Provisions.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on "prohibited transactions" as defined in Section 860F(a)(2) of the
Code and the tax on "contribution" to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax."


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 7
 
FORM OF MONTHLY REPORTS
Standard File Layout - Master Servicing
   
Column Name
Description
Decimal
Format Comment
SER_INVESTOR_NBR
A value assigned by the Servicer to define a group of loans.
 
Text up to 20 digits
LOAN_NBR
A unique identifier assigned to each loan by the investor.
 
Text up to 10 digits
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
 
Text up to 10 digits
SCHED_PAY_AMT
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
2
No commas(,) or dollar signs ($)
NOTE_INT_RATE
The loan interest rate as reported by the Servicer.
4
Max length of 6
NET_INT_RATE
The loan gross interest rate less the service fee rate as reported by the
Servicer.
4
Max length of 6
SERV_FEE_RATE
The servicer's fee rate for a loan as reported by the Servicer.
4
Max length of 6
SERV_FEE_AMT
The servicer's fee amount for a loan as reported by the Servicer.
2
No commas(,) or dollar signs ($)
NEW_PAY_AMT
The new loan payment amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
NEW_LOAN_RATE
The new loan rate as reported by the Servicer.
4
Max length of 6
ARM_INDEX_RATE
The index the Servicer is using to calculate a forecasted rate.
4
Max length of 6
ACTL_BEG_PRIN_BAL
The borrower's actual principal balance at the beginning of the processing
cycle.
2
No commas(,) or dollar signs ($)
ACTL_END_PRIN_BAL
The borrower's actual principal balance at the end of the processing cycle.
2
No commas(,) or dollar signs ($)
BORR_NEXT_PAY_DUE_DATE
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
MM/DD/YYYY
SERV_CURT_AMT_1
The first curtailment amount to be applied.
2
No commas(,) or dollar signs ($)



 
 

--------------------------------------------------------------------------------

 




SERV_CURT_DATE_1
The curtailment date associated with the first curtailment amount.
 
MM/DD/YYYY
CURT_ADJ_ AMT_1
The curtailment interest on the first curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
SERV_CURT_AMT_2
The second curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
SERV_CURT_DATE_2
The curtailment date associated with the second curtailment amount.
 
MM/DD/YYYY
CURT_ADJ_ AMT_2
The curtailment interest on the second curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
SERV_CURT_AMT_3
The third curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
SERV_CURT_DATE_3
The curtailment date associated with the third curtailment amount.
 
MM/DD/YYYY
CURT_ADJ_AMT_3
The curtailment interest on the third curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
PIF_AMT
The loan "paid in full" amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
PIF_DATE
The paid in full date as reported by the Servicer.
 
MM/DD/YYYY
 
 
 
Action Code Key: 15=Bankruptcy, 30=Foreclosure, , 60=PIF, 63=Substitution,
65=Repurchase,70=REO
ACTION_CODE
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
INT_ADJ_AMT
The amount of the interest adjustment as reported by the Servicer.
2
No commas(,) or dollar signs ($)
SOLDIER_SAILOR_ADJ_AMT
The Soldier and Sailor Adjustment amount, if applicable.
2
No commas(,) or dollar signs ($)
NON_ADV_LOAN_AMT
The Non Recoverable Loan Amount, if applicable.
2
No commas(,) or dollar signs ($)
LOAN_LOSS_AMT
The amount the Servicer is passing as a loss, if applicable.
2
No commas(,) or dollar signs ($)
SCHED_BEG_PRIN_BAL
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
2
No commas(,) or dollar signs ($)
SCHED_END_PRIN_BAL
The scheduled principal balance due to investors at the end of a processing
cycle.
2
No commas(,) or dollar signs ($)
SCHED_PRIN_AMT
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
2
No commas(,) or dollar signs ($)



 
 

--------------------------------------------------------------------------------

 




SCHED_NET_INT
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
2
No commas(,) or dollar signs ($)
ACTL_PRIN_AMT
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
2
No commas(,) or dollar signs ($)
ACTL_NET_INT
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
2
No commas(,) or dollar signs ($)
PREPAY_PENALTY_ AMT
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
2
No commas(,) or dollar signs ($)
PREPAY_PENALTY_ WAIVED
The prepayment penalty amount for the loan waived by the servicer.
2
No commas(,) or dollar signs ($)
 
 
 
 
MOD_DATE
The Effective Payment Date of the Modification for the loan.
 
MM/DD/YYYY
MOD_TYPE
The Modification Type.
 
Varchar - value can be alpha or numeric
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
BREACH_FLAG
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
 
Y=Breach
N=NO Breach
Let blank if N/A





 
 

--------------------------------------------------------------------------------

 


[ex10-9_chart1.jpg]


 




 
 

--------------------------------------------------------------------------------

 


[ex10-9_chart2.jpg]






 
 

--------------------------------------------------------------------------------

 





Standard File Layout - Delinquency Reporting 

 
Column/Header Name
Description
Decimal
Format Comment
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR
 
 
LOAN_NBR
A unique identifier assigned to each loan by the originator.
 
 
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
 
 
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
 
 
PROP_STATE
The state where the property located.
 
 
PROP_ZIP
Zip code where the property is located.
 
 
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
 
 
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
 
 
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
 
 
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
 
 
PROP_CONDITION_CODE
A code that indicates the condition of the property.
 
 
PROP_INSPECTION_DATE
The date a property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY

 
 
 

--------------------------------------------------------------------------------

 
 
CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
 
 
 
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)
Current property value
Currency
   
Date of (Appraisal of BPO)
Date/Time
   
BK Discharge Dates
Date/Time
   
BK Dismissal Dates
Date/Time
   

 
 

Standard File Codes - Delinquency Reporting 

 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

 
·    ASUM-
Approved Assumption
 
·    BAP-
Borrower Assistance Program
 
·    CO-
Charge Off
 
·    DIL-
Deed in Lieu
 
·    FFA-
Formal Forbearance Agreement
 
·    MOD-
Loan Modification
 
·    PRE-
Pre Sale

 
 
 

--------------------------------------------------------------------------------

 
 

 
·    SS-
Short Sale
 
·    MISC-
Anything else approved by the PMI or Pool Insurer

 
NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
 
The Occupant Code field should show the current status of the property code as
follows:

 
·
Mortgagor
 
·
Tenant
 
·
Unknown
 
·
Vacant

 
The Property Condition field should show the last reported condition of the
property as follows:

 
·
Damaged
 
·
Excellent
 
·
Fair
 
·
Gone
 
·
Good
 
·
Poor
 
·
Special Hazard
 
·
Unknown



 
 

--------------------------------------------------------------------------------

 

 

Standard File Codes - Delinquency Reporting, Continued 

 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:
 
Delinquency Code
Delinquency Description
001
FNMA-Death of principal mortgagor
002
FNMA-Illness of principal mortgagor
003
FNMA-Illness of mortgagor’s family member
004
FNMA-Death of mortgagor’s family member
005
FNMA-Marital difficulties
006
FNMA-Curtailment of income
007
FNMA-Excessive Obligation
008
FNMA-Abandonment of property
009
FNMA-Distant employee transfer
011
FNMA-Property problem
012
FNMA-Inability to sell property
013
FNMA-Inability to rent property
014
FNMA-Military Service
015
FNMA-Other
016
FNMA-Unemployment
017
FNMA-Business failure
019
FNMA-Casualty loss
022
FNMA-Energy environment costs
023
FNMA-Servicing problems
026
FNMA-Payment adjustment
027
FNMA-Payment dispute
029
FNMA-Transfer of ownership pending
030
FNMA-Fraud
031
FNMA-Unable to contact borrower
INC
FNMA-Incarceration





 
 

--------------------------------------------------------------------------------

 





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued 

 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:
 
Status Code
Status Description
09
Forbearance
17
Pre-foreclosure Sale Closing Plan Accepted
24
Government Seizure
26
Refinance
27
Assumption
28
Modification
29
Charge-Off
30
Third Party Sale
31
Probate
32
Military Indulgence
43
Foreclosure Started
44
Deed-in-Lieu Started
49
Assignment Completed
61
Second Lien Considerations
62
Veteran’s Affairs-No Bid
63
Veteran’s Affairs-Refund
64
Veteran’s Affairs-Buydown
65
Chapter 7 Bankruptcy
66
Chapter 11 Bankruptcy
67
Chapter 13 Bankruptcy

 


 


 
 

--------------------------------------------------------------------------------

 





Calculation of Realized Loss/Gain Form 332- Instruction Sheet 

 
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
(a)
 
(b) The numbers on the 332 form correspond with the numbers listed below.
 
Liquidation and Acquisition Expenses:
 
1.     The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.
 
2.     The Total Interest Due less the aggregate amount of servicing fee that
would have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.
 
3.     Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.
 
4-12.         Complete as applicable. Required documentation:
 
* For taxes and insurance advances - see page 2 of 332 form - breakdown required
showing period
 
of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.
 
* For escrow advances - complete payment history
 
(to calculate advances from last positive escrow balance forward)
 
* Other expenses -  copies of corporate advance history showing all payments
 
* REO repairs > $1500 require explanation
 
* REO repairs >$3000 require evidence of at least 2 bids.
 
* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate 
 
* Unusual or extraordinary items may require further documentation.
 
13.  The total of lines 1 through 12.
 
(c) Credits:
 
14-21. Complete as applicable. Required documentation:
 
* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney
 
Letter of Proceeds Breakdown.
 
* Copy of EOB for any MI or gov't guarantee
 
* All other credits need to be clearly defined on the 332 form            
 

 
22.
The total of lines 14 through 21.

 
Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.
 
Total Realized Loss (or Amount of Any Gain)
23.   The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 



 
 

--------------------------------------------------------------------------------

 
 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332 

 
Prepared by: __________________   Date: _______________
Phone: ______________________ Email Address:_____________________
 
Servicer Loan No.
 
 
 
 
Servicer Name
 
Servicer Address
 

WELLS FARGO BANK, N.A. Loan No._____________________________
 
Borrower's Name: _________________________________________________________
Property Address: _________________________________________________________
 
Liquidation Type: REO Sale   3rd Party Sale  Short Sale Charge Off 
 
Was this loan granted a Bankruptcy deficiency or cramdown  Yes      No
If “Yes”, provide deficiency or cramdown amount _______________________________
 
Liquidation and Acquisition Expenses:
   
(1)
Actual Unpaid Principal Balance of Mortgage Loan
$ ______________
(1)
(2)
Interest accrued at Net Rate
________________
(2)
(3)
Accrued Servicing Fees
________________
(3)
(4)
Attorney's Fees
________________
(4)
(5)
Taxes (see page 2)
________________
(5)
(6)
Property Maintenance
________________
(6)
(7)
MI/Hazard Insurance Premiums (see page 2)
________________
(7)
(8)
Utility Expenses
________________
(8)
(9)
Appraisal/BPO
________________
(9)
(10)
Property Inspections
________________
(10)
(11)
FC Costs/Other Legal Expenses
________________
(11)
(12)
Other (itemize)
________________
(12)
 
Cash for Keys__________________________
________________
(12)
 
HOA/Condo Fees_______________________
________________
(12)
 
______________________________________
________________
(12)
         
Total Expenses
$ _______________
(13)
Credits:
     
(14)
Escrow Balance
$ _______________
(14)
(15)
HIP Refund
________________
(15)
(16)
Rental Receipts
________________
(16)
(17)
Hazard Loss Proceeds
________________
(17)
(18)
Primary Mortgage Insurance / Gov’t Insurance
________________
(18a) HUD Part A
 
 
________________
(18b) HUD Part B
(19)
Pool Insurance Proceeds
________________
(19)
(20)
Proceeds from Sale of Acquired Property
________________
(20)
(21)
Other (itemize)
________________
(21)
 
_________________________________________
________________
(21)
 
Total Credits
$________________
(22)
Total Realized Loss (or Amount of Gain)
$________________
(23)







 
 

--------------------------------------------------------------------------------

 



